 

LOGO [g69911ex1020pg1.jpg]    Exhibit 10.20

After recording return to:

A10 Capital, LLC

Attn: Jackie Cox

950 W. Bannock Street, Suite 950

Boise, Idaho 83702

Prepared by:

Bone McAllester Norton PLLC

511 Union Street, Suite 1600

Nashville, Tennessee 37219

 

 

Maximum principal indebtedness for Tennessee recording tax purposes is
$5,000,000.00.

Loan No. AC-TN-MM-10-002-001

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY

AGREEMENT AND FIXTURE FILING

BENEFICIARY (AS DEFINED HEREIN) HAS NOT CONSENTED AND SHALL NOT CONSENT TO ANY
CONTRACT OR TO THE PERFORMANCE OF ANY WORK OR THE FURNISHING OF ANY LABOR OR
MATERIALS THAT MAY DEEM TO CREATE A LIEN OR LIENS SUPERIOR TO THE LIEN OF THIS
INSTRUMENT, EITHER UNDER TENNESSEE CODE ANNOTATED § 66-11-108, AS AMENDED FROM
TIME TO TIME, OR OTHERWISE.

THIS DEED OF TRUST SECURES OBLIGATORY ADVANCES TO BE OBTAINED FOR COMMERCIAL
PURPOSES.

THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (this “Deed of Trust”) is dated effective as of February 24,
2010, from Wells VAF – 330 Commerce Street, LLC, a Delaware limited liability
company (the “Grantor”), whose address is 6200 The Corners Parkway, Norcross,
Georgia 30092-3365, to William L. Rosenberg, a resident of Davidson County,
Tennessee (the “Trustee”), whose address is 414 Union Street, Suite 1205,
Nashville, Tennessee 37219, for the benefit of A10 Capital, LLC, a Delaware
limited liability company (“Beneficiary”), whose address is 950 W. Bannock
Street, Suite 950, Boise, Idaho 83702.

WITNESSETH:

WHEREAS, Grantor has requested that Beneficiary make a loan (the “Loan”) to
Grantor in the aggregate principal amount of up to FIVE MILLION AND NO/100
DOLLARS ($5,000,000.00) (the “Loan Amount”);

WHEREAS, the Loan is evidenced by that certain Promissory Note dated of even
date herewith, given by Grantor to Beneficiary (the “Note”), with interest from
the date hereof at the rates set forth in the Note, such interest and the
principal amount thereof to be payable in accordance with the terms and
conditions provided in the Note; and

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 1



--------------------------------------------------------------------------------

WHEREAS, Grantor desires to secure the payment of the Indebtedness (as
hereinafter defined) and the performance of its obligations under the Loan
Documents.

NOW, THEREFORE, in consideration of the making of the Loan and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Grantor hereby agrees, covenants, represents and warrants with and
to Beneficiary as follows:

ARTICLE 1

DEFINITIONS

Section 1.1            Definitions.    As used herein, the following terms shall
have the following meanings:

“Affiliate” means, as to any Person, (a) any corporation in which such Person or
any partner, shareholder, director, officer, member, or manager of such Person,
at any level, directly or indirectly owns or controls more than twenty percent
(20%) of the beneficial interest, (b) any partnership, joint venture or limited
liability company in which such Person or any partner, shareholder, director,
officer, member, or manager of such Person, at any level, is a partner, joint
venturer or member, (c) any trust in which such Person or any partner,
shareholder, director, officer, member or manager of such Person, at any level,
or any individual related by birth, adoption or marriage to such Person, is a
trustee or beneficiary, (d) any entity of any type which is directly or
indirectly owned or controlled by (or is under common control with) such Person
or any partner, shareholder, director, officer, member or manager of such
Person, at any level, (e) any partner, shareholder, director, officer, member,
manager or employee of such Person, or (f) any individual related by birth,
adoption or marriage to any partner, shareholder, director, officer, member,
manager or employee of such Person. Each Grantor Party shall be deemed to be an
Affiliate of Grantor.

“Assignment of Leases and Rents” means that certain Assignment of Leases, Rents
and Profits dated of even date herewith, from Grantor to Beneficiary, as the
same may hereafter be amended or restated.

“Business Day” means a day other than a Saturday, a Sunday, or a legal holiday
on which national banks located in the state of Idaho are not open for general
banking business.

“Carveout Guaranty” means that certain Nonrecourse Carveout Guaranty dated of
even date herewith, executed by Wells Mid-Horizon Value-Added Fund I, LLC, in
favor of Beneficiary, as the same may hereafter be amended or restated.

“Closing Date” means the date hereof.

“Debt” means, for any Person, without duplication: (a) all indebtedness of such
Person for borrowed money, for amounts drawn under a letter of credit, or for
the deferred purchase price of property for which such Person or any of its
assets is liable, (b) all unfunded amounts under a loan agreement, letter of
credit, or other credit facility for which such Person or any of its assets
would be liable or subject, if such amounts were advanced under the credit
facility, (c) all amounts required to be paid by such Person as a guaranteed
payment to partners or a preferred or special dividend, including any mandatory
redemption of shares or interests,

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 2



--------------------------------------------------------------------------------

(d) all indebtedness guaranteed by such Person, directly or indirectly, (e) all
obligations under leases that constitute capital leases for which such Person or
any of its assets is liable or subject, and (f) all obligations of such Person
under interest rate swaps, caps, floors, collars, and other interest hedge
agreements, in each case whether such Person or any of its assets is liable or
subject, contingently or otherwise, as obligor, guarantor or otherwise, or in
respect of which obligations such Person otherwise assures a creditor against
loss.

“Debt Service” means the annual aggregate interest and principal due under the
Loan.

“Environmental Laws” as defined in the Indemnity.

“Grantor Party” means any Person with any beneficial ownership in Grantor.

“Guaranty” means that certain Conditional Terminating Guaranty dated of even
date herewith, executed by Wells Mid-Horizon Value-Added Fund I, LLC, in favor
of Beneficiary, as the same may hereafter be amended or restated.

“Hazardous Materials” as defined in the Indemnity.

“Indebtedness” means the sum of all (1) principal, interest and other amounts
due under or secured by the Loan Documents, (2) principal, interest and other
amounts which may hereafter be loaned by Beneficiary, its successors or assigns,
to or for the benefit of the owner of the Mortgaged Property, when evidenced by
a promissory note or other instrument which, by its terms, is secured hereby,
(3) all other indebtedness, obligations and liabilities now or hereafter
existing of any kind of Grantor to Beneficiary, including, without limitation,
any amounts advanced by Beneficiary under the terms of this Deed of Trust,
(4) any and all renewals, increases, extensions, modifications, rearrangements
or restatements of the Loan Documents, together with all costs, expenses and
attorneys’ fees incurred in connection with the enforcement or collection
thereof, and (5) all obligations of Wells VAF – Parkway at Oak Hill, LLC,
arising under that certain Promissory Note of even date herewith, in the
original principal amount of up to $6,900,000.00, payable to Lender (the
“Parkway Note”) as long as any obligations are outstanding under the Parkway
Note.

“Indemnity” means that certain Environmental Indemnity Agreement dated of even
date herewith, executed by Grantor and Wells Mid-Horizon Value-Added Fund I,
LLC, in favor of Beneficiary, as the same may hereafter be amended or restated.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated of
even date herewith, by and between Bank of America, N.A. and Beneficiary, as the
same may hereafter be amended or restated.

“Lien” means any interest, or claim thereof, in the Mortgaged Property securing
an obligation owed to, or a claim by, any Person other than the owner of the
Mortgaged Property, whether such interest is based on common law, statute or
contract, including the lien or security interest arising from a deed of trust,
mortgage, assignment, encumbrance, pledge, security agreement, conditional sale,
judgment or trust receipt or a lease, consignment or bailment for security
purposes. The term “Lien” shall include reservations, exceptions, encroachments,

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 3



--------------------------------------------------------------------------------

easements, rights of way, covenants, conditions, restrictions, leases and other
title exceptions and encumbrances affecting the Mortgaged Property.

“Loan Agreement” means that certain Loan Agreement dated of even date herewith,
by and between Grantor and Beneficiary, as the same may hereafter be amended or
restated.

“Loan Documents” means, collectively, (1) the Note, (2) this Deed of Trust,
(3) the Assignment of Leases and Rents, (4) the Loan Agreement, (5) UCC
financing statements, (6) the Guaranty, (7) the Carveout Guaranty,
(8) Intercreditor Agreement, (9) such assignments of management agreements,
contracts and other rights as may be required by Beneficiary, (10) all other
documents now or hereafter executed by Grantor, or any other person or entity,
to evidence or secure the payment of the Indebtedness or the performance of the
Obligations, and (11) all modifications, restatements, extensions, renewals and
replacements of the foregoing; provided, however, the Indemnity shall not be
deemed a Loan Document for purposes of this Deed of Trust.

“Mortgaged Property” means, collectively, (1) the real property located in
Davidson County, Tennessee, as further described in Exhibit A annexed hereto,
together with any greater estate therein which hereafter may be acquired by
Grantor (the “Land”), (2) all buildings, structures and other improvements, now
or at any time situated, placed or constructed upon the Land (the
“Improvements”), (3) all materials, supplies, equipment, apparatus and other
items of personal property now owned or hereafter acquired by Grantor and now or
hereafter attached to, installed in or used in connection with any of the
Improvements or the Land, and water, gas, electrical, storm and sanitary sewer
facilities, and all other utilities whether or not situated in easements (the
“Fixtures”), (4) all right, title and interest of Grantor in and to all goods,
accounts, general intangibles, instruments, documents, chattel paper, and all
other personal property of any kind or character, including such items of
personal property as defined in the UCC, now owned or hereafter acquired by
Grantor and now or hereafter affixed to, placed upon, used in connection with,
arising from or otherwise related to the Land and Improvements or which may be
used in or relating to the planning, development, financing or operation of the
Mortgaged Property, including, without limitation, account receivables, payment
intangibles, letters of credit, deposit accounts, investment property,
commercial tort claims, furniture, furnishings, equipment, machinery, money,
insurance proceeds, accounts, contract rights, trademarks, goodwill, chattel
paper, documents, trade names, licenses and/or franchise agreements, rights of
Grantor under leases of fixtures or other personal property or equipment,
general intangibles, inventory, all refundable, returnable, or reimbursable
fees, deposits or other funds or evidences of credit or indebtedness deposited
by or on behalf of Grantor with any governmental authorities, boards,
corporations, providers of utility services, public or private, including
specifically, but without limitation, all refundable, returnable or reimbursable
tap fees, utility deposits, commitment fees, and development costs (the
“Personalty”), (5) all plans, specifications, shop drawings, and other technical
descriptions prepared for construction, repair or alteration of the
Improvements, and all amendments and modifications thereof (the “Plans”),
(6) all leases, other rental agreements, subleases, licenses, concessions,
occupancy agreements or other agreements (written or oral, now or hereafter made
at any time while this Deed of Trust is in effect), together with any extensions
or renewals thereof, which grant a possessory interest in, or the right to use,
all or any part of the Mortgaged Property, together with all related security

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 4



--------------------------------------------------------------------------------

and other deposits (the “Leases”), (7) rents, revenues, income, proceeds,
profits, security and other types of deposits, and other benefits paid or
payable by parties to the Leases other than Grantor, for using, leasing,
licensing, possessing, operating from, residing in, selling or otherwise
enjoying the Mortgaged Property (the “Rents”), (8) all other agreements, such as
construction contracts, architects agreements, engineers’ contracts, utility
contracts, maintenance agreements, management agreements, service contracts,
permits, licenses, certificates and entitlements in any way relating to the
development, construction, use, occupancy, operation, maintenance, enjoyment,
acquisition or ownership of the Mortgaged Property (the “Mortgaged Property
Agreements”), (9) all rights, privileges, tenements, hereditaments, rights of
way, easements, appendages and appurtenances appertaining to the foregoing, and
all right, title and interest, if any, of Grantor in and to any streets, ways,
alleys, strips or gores of land adjoining the Land or any part thereof, (10) all
accessions, replacements and substitutions for any of the foregoing and all
proceeds thereof, (11) all insurance policies, unearned premiums therefor and
proceeds from such policies covering any of the aforesaid property now or
hereafter acquired by Grantor, (12) all of Grantor’s right, title and interest
in and to any awards, remunerations, reimbursements, settlements or compensation
heretofore made or hereafter to be made by any governmental authority pertaining
to the Land, Improvements, Fixtures or Personalty, (13) all mineral, water, oil
and gas rights now or hereafter acquired relating to all or any part of the
Land, and (14) all proceeds of the foregoing, both cash and non-cash. As used in
this Deed of Trust, the term “Mortgaged Property” shall mean all or, where the
context permits or requires, any portion of the aforesaid property or any
interest therein.

“Obligations” means all of the agreements, promises, covenants, conditions,
warranties, representations and other obligations made or undertaken by Grantor
or any other person or entity to Beneficiary or others as set forth in the Loan
Documents.

“Permitted Encumbrances” means the outstanding easements, restrictions and other
matters approved by Beneficiary, as more particularly set forth in Exhibit B
annexed hereto.

“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, trustee, estate, limited liability
company, unincorporated organization, real estate investment trust, government
or any agency or political subdivision thereof, or any other form of entity.

“Potential Default” means the occurrence of any event or condition which, with
the giving of notice, the passage of time, or both, would constitute an Event of
Default.

“Site Assessment” as defined in the Indemnity.

“Transfer” means any direct or indirect sale, transfer, conveyance, installment
sale, master lease, mortgage, pledge, encumbrance, grant of Lien or other
interest, alienation or assignment, whether voluntary or involuntary, of all or
any portion of the legal or beneficial ownership of, or any interest in (a) the
Mortgaged Property, or any part thereof, or (b) Grantor, including any agreement
to transfer or cede to another Person any voting, management or approval rights,
or any other rights, appurtenant to any such legal or beneficial ownership or
other interest. “Transfer” is specifically intended to include any pledge or
assignment, directly or

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 5



--------------------------------------------------------------------------------

indirectly, of a controlling interest in Grantor, any general partner, member,
controlling limited partner or controlling shareholder for purposes of securing
so-called “mezzanine” indebtedness.

“UCC” means the Uniform Commercial Code as enacted and in effect in the state
where the Mortgaged Property is located (as it may from time to time be
amended); provided, however, that to the extent that the UCC is used to define
any term in this Deed of Trust or in any other Loan Document and such term is
defined differently in different Articles or Divisions of the UCC, the
definition of such term contained in Article or Division 9 shall govern;
provided further, however, that if, by reason of mandatory provisions of law,
any or all of the attachment, perfection or priority of, or remedies with
respect to, Beneficiary’s Lien on any Mortgaged Property is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the state where the Mortgaged Property is located, the term “UCC” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for the purposes of the provisions thereof relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions.

ARTICLE 2

GRANT

Section 2.1            Grant.    To secure the payment of the Indebtedness in
accordance with the terms and conditions hereof and of the Note and of the Loan
Documents, and all extensions, modifications and renewals thereof, and the
performance of the covenants and agreements contained therein, and also to
secure the payment of any and all other Indebtedness, direct or contingent, that
may now or hereafter become owing from Grantor to Beneficiary in connection with
the Loan Documents, and in consideration of the Loan Amount in hand paid,
receipt of which is hereby acknowledged, Grantor hereby irrevocably grants,
bargains, pledges, sells, warrants, conveys, alienates, remises, releases,
assigns, sets over, and confirms to Trustee, in trust for the benefit of
Beneficiary, and conveys to Trustee, in trust for the benefit of Beneficiary, a
security interest in all right, title and interest of Grantor now owned or
hereafter acquired in and to the Mortgaged Property, with power of sale and
right of entry and possession.

ARTICLE 3

CONDITIONS TO CLOSING

Section 3.1            Conditions to Loan.    Any advance under the Loan, in
addition to any and all requirements in the Loan Agreement, shall be subject to
Beneficiary’s receipt, review, approval and/or confirmation of the following, at
Grantor’s cost and expense except as set forth below, each in form and content
satisfactory to Beneficiary in its sole discretion:

(1)        All Loan Documents, executed by Grantor and, as applicable, each
Grantor Party and each other party thereto;

(2)        Indemnity executed by Grantor and Wells Mid-Horizon Value-Added Fund
I, LLC;

(3)        Payment by Grantor to Beneficiary of Beneficiary’s loan fee charged
in connection with the closing of the Loan;

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 6



--------------------------------------------------------------------------------

(4)        Payment by Grantor to Beneficiary for reimbursement of Beneficiary
for all costs and fees incurred in connection with processing the Loan,
including, without limitation, UCC searches, Beneficiary’s attorneys’ fees,
appraisal fees, and any other costs and fees incurred by Beneficiary in
connection with the Loan;

(5)        Payment by Grantor of all escrow fees and recording fees incurred by
Beneficiary, any title company, any escrow company, or any other party in
connection with the closing of the Loan, the recording of the Deed of Trust, and
the filing of any other documents to perfect the security interest granted to
Beneficiary pursuant to the Loan Documents;

(6)        Complete and signed copies of each lease agreement affecting the
Mortgaged Property, if any, and, if required by Lender, estoppels certificates
and/or subordination and attornment agreements in favor of Beneficiary executed
by all tenants in a form acceptable to Beneficiary in its sole discretion;

(7)        An ALTA extended coverage loan policy of title insurance in the
amount of the Loan Amount, in form satisfactory to Beneficiary (with all
endorsements requested by Beneficiary), insuring Beneficiary that the Deed of
Trust is a valid first priority lien on the Mortgaged Property, free and clear
of all liens, encumbrances and exemptions, excepting only those items which
Beneficiary has previously approved in writing;

(8)        Evidence of insurance as required by this Deed of Trust and
conforming in all respects to the requirements of Beneficiary;

(9)        Copies of the organizational documents of Grantor and each Grantor
Party, including certified copies of the certificate of formation and operating
agreement (or bylaws, as applicable), as well as resolutions authorizing the
execution, delivery, and performance of the Loan, the Deed of Trust, and all
other Loan Documents, in form and substance satisfactory to Beneficiary in its
sole discretion;

(10)        Good standing certificate for Grantor and each Grantor Party, issued
by the state in which each such entity was formed;

(11)        Survey of the Mortgaged Property, environmental report(s), and
appraisal by an independent appraiser, as may be required by Beneficiary, in its
discretion; and

(12)        Such other instruments, documents and opinions as Beneficiary shall
require to evidence and secure the Loan or otherwise, in Beneficiary’s sole
discretion.

ARTICLE 4

WARRANTIES, REPRESENTATIONS AND COVENANTS

Grantor warrants, represents and covenants to Beneficiary as follows:

Section 4.1            Title to Mortgaged Property and Lien of This Instrument.
Grantor owns the Mortgaged Property free and clear of any and all Liens, except
the Permitted Encumbrances. This Deed of Trust creates valid, enforceable liens
and security interests against the Mortgaged Property subject only to the
Permitted Encumbrances. Grantor shall, without

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 7



--------------------------------------------------------------------------------

liability, cost or expense to Beneficiary or Trustee, protect, preserve and
defend title to the Mortgaged Property. Grantor shall give Beneficiary and
Trustee written notice immediately upon knowledge of any challenge to title to
the Mortgaged Property.

Section 4.2            Lien Status.

(a)        This Deed of Trust is a valid first lien against the Mortgaged
Property.

(b)        Grantor shall preserve and protect the security interest status of
this Deed of Trust and the other Loan Documents. If any other Lien or security
interest other than the Permitted Encumbrances is asserted against any of the
Mortgaged Property, Grantor shall promptly, and at its expense, (a) give
Beneficiary a detailed written notice of such Lien or security interest
(including origin, amount and other terms), and (b) pay the underlying claim in
full or take such other action so as to cause the Lien or security interest to
be released within sixty (60) days.

Section 4.3            Payment and Performance.  Grantor shall pay the
Indebtedness when due under the Loan Documents and shall perform the Obligations
in full when they are required to be performed.

Section 4.4            Replacement of Fixtures and Personalty.  Grantor shall
not, without the prior written consent of Beneficiary, permit any of the
Fixtures or Personalty to be removed at any time from the Land or Improvements,
unless the removed item is removed temporarily for maintenance and repair or, if
removed permanently, is obsolete or is replaced by an article of equal or better
suitability and value, owned by Grantor, subject to the liens and security
interests of this Deed of Trust and the other Loan Documents, and free and clear
of any other Lien or security interest except such as may be first approved in
writing by Beneficiary.

Section 4.5            Maintenance of Rights of Way, Easements, and
Licenses.  Grantor shall maintain all rights of way, easements, grants,
privileges, licenses, certificates, permits, entitlements and franchises
necessary for the use of the Mortgaged Property and will not, without the prior
consent of Beneficiary, consent to any public restriction (including any zoning
ordinance) or private restriction as to the use of the Mortgaged Property.
Grantor shall comply with all restrictive covenants affecting the Mortgaged
Property and all zoning ordinances and other public or private restrictions as
to the use of the Mortgaged Property.

Section 4.6            Inspection.  Grantor shall permit Beneficiary, and
Beneficiary’s agents, representatives and employees, upon prior notice to
Grantor, to inspect the Mortgaged Property and conduct such environmental and
engineering studies as Beneficiary may require, provided that such inspections
and studies shall not materially interfere with the use and operation of the
Mortgaged Property.

Section 4.7            Material Changes.  Grantor shall promptly notify
Beneficiary of the occurrence of any of the following: (a) fire or other
casualty in excess of $5,000.00; (b) receipt of notice of condemnation;
(c) receipt of notice of any violation of law; (d) commencement of any
litigation involving a claim not fully covered by insurance and defended by the
carrier in excess of $5,000.00; (e) a change in tax assessment or proposed
assessment; (f) receipt of a claim from the holder of any lien or security
interest; (g) Grantor’s

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 8



--------------------------------------------------------------------------------

discovery of any spill, discharge, release or presence of any Hazardous Material
at, upon, under, within, contiguous to or otherwise affecting the Mortgaged
Property; or (h) other material facts affecting the Mortgaged Property.

Section 4.8            Environmental Compliance.        The Mortgaged Property
is in compliance, and Grantor will continue to maintain the Mortgaged Property
in compliance, with all applicable federal, state, local and all other
environmental laws, rules and regulations.

Section 4.9            Other Covenants.  All of the covenants in all Loan
Documents are incorporated herein by reference and, together with the covenants
in this Article 4, shall be covenants running with the land. These covenants
include, among other provisions: (a) the prohibition against the further sale,
transfer or encumbering of any of the Mortgaged Property, (b) the obligation to
pay when due all taxes on the Mortgaged Property or assessed against Beneficiary
with respect to the Loan, (c) the right of Beneficiary to inspect the Mortgaged
Property, (d) the obligation to keep the Mortgaged Property insured as
Beneficiary may require, (e) the obligation to comply with all legal
requirements (including environmental laws), maintain the Mortgaged Property in
good condition and promptly repair any damage or casualty, (f) Beneficiary’s
right to receive all casualty and condemnation proceeds applicable to the
Mortgaged Property as Beneficiary elects, and (g) except as otherwise permitted
under the Loan Documents, the obligation of Grantor to obtain Beneficiary’s
consent prior to entering into, modifying, or taking of other actions with
respect to Leases of the Mortgaged Property. As used herein, “Grantor” shall
refer to the party named in the first paragraph of this Deed of Trust and to any
subsequent owner of all or any portion of the Mortgaged Property (without in any
way implying that Beneficiary has or will consent to any such conveyance or
transfer of the Mortgaged Property). All persons or entities that may have or
acquire an interest in the Mortgaged Property shall be deemed to have notice of,
and be bound by, the terms of the Note and the other Loan Documents; provided,
however, no such party shall be entitled to any rights thereunder without the
prior written consent of Beneficiary.

Section 4.10          Eminent Domain, Condemnation Awards and Insurance
Proceeds.

(a)        Eminent Domain.    As to any taking of the Mortgaged Property by the
exercise of power of eminent domain or purchase under threat thereof:

(1)        Grantor shall notify Beneficiary promptly of all action taken and, to
Grantor’s knowledge, proposed to be taken with respect thereto;

(2)        Grantor shall not exercise or waive any right with respect thereto,
without the prior consent of Beneficiary; and

(3)        Beneficiary shall be entitled to receive the award of proceeds, and,
at its sole option, to apply the same on account of the Note (remitting the
balance, if any, to Grantor) and/or to reimburse Grantor for the cost of the
repair of the Mortgaged Property pursuant to this Section.

(b)        Condemnation Awards.    Grantor assigns all awards and compensation
for any condemnation or other taking, or any purchase in lieu thereof, to
Beneficiary, and

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 9



--------------------------------------------------------------------------------

authorizes Beneficiary to collect and receive such awards and compensation and
to give proper receipts and acquittances therefor, subject to the terms of the
Loan Documents.

Grantor hereby expressly agrees that Beneficiary shall not be limited to the
interest paid on the proceeds of any such awards or compensation, and further
agrees to pay to Beneficiary the difference, if any, between (i) the interest
received by Beneficiary on such awards or compensation, and (ii) the Interest
Rate provided in the Note from the date of the appropriation, condemnation or
other taking of the Mortgaged Property or any portion thereof to the Maturity
Date. The obligations and agreements of Grantor contained in this paragraph
shall survive the payment to Beneficiary of any awards or compensation for an
appropriation, condemnation or other taking, and shall terminate only upon
payment in full by Grantor to Beneficiary of the sums referred to herein.

Section 4.11        Insurance Proceeds.  Grantor assigns to Beneficiary all
proceeds of any insurance policies insuring against loss or damage to the
Mortgaged Property. Grantor authorizes Beneficiary to collect and receive such
proceeds, and authorizes and directs the issuer of each of such insurance
policies to make payment for all such losses directly to Beneficiary as the sole
loss payee, instead of to Grantor and Beneficiary jointly.

Section 4.12        Commercial Loan Transaction; Use of Loan Proceeds.  This
Deed of Trust is delivered in connection with a business or commercial loan
transaction, and Grantor further warrants that the Loan proceeds shall be
utilized for the purpose of working capital to Grantor, acquisition, refinance
and/or rehabilitation of the Mortgaged Property, closing fees, closing costs,
and pre-paid interest. The advance of the Loan shall be made upon Grantor’s
satisfaction of the conditions set forth in this Deed of Trust and any other
conditions required by Beneficiary.

Section 4.13        Reimbursement of Expenses.  Grantor shall pay all costs and
expenses incurred by Trustee and Beneficiary in connection with the negotiation,
documentation, closing, disbursement, administration, servicing and monitoring
of the Loan and Loan Documents, including, without limitation: fees and expenses
of Trustee’s and Beneficiary’s attorneys, and Trustee’s and Beneficiary’s
environmental, engineering, valuation, accounting and other consulting firms;
fees, charges and taxes for the recording or filing of Loan Documents; financial
investigation, audit, and site inspection fees and costs, lease review fees and
costs, settlement of condemnation and casualty awards, title search costs,
premiums for title insurance and endorsements thereto; and fees and costs for
UCC and litigation searches and background checks. Grantor shall, upon request,
promptly reimburse Trustee and Beneficiary for all amounts expended, advanced or
incurred by Beneficiary to collect the Note, or to enforce the rights of Trustee
and Beneficiary under this Deed of Trust or any other Loan Document, or to
defend or assert the rights and claims of Beneficiary under the Loan Documents
or with respect to the Mortgaged Property (by litigation, in any bankruptcy
proceeding, or other proceedings), which amounts will include all court costs,
attorneys’ fees and expenses (including attorneys’ fees and expenses in
connection with any bankruptcy proceedings), fees of auditors and accountants,
and investigation expenses as may be incurred by Trustee and Beneficiary in
connection with any such matters (whether or not litigation is instituted),
together with interest at the Default Rate on each such amount from the date of
disbursement until the date of reimbursement to Trustee and

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 10



--------------------------------------------------------------------------------

Beneficiary, all of which shall constitute part of the Loan and shall be secured
by the Loan Documents.

Section 4.14            Insurance.  Grantor shall maintain insurance as follows:

(a)      Casualty.    Grantor shall keep the Mortgaged Property insured against
damage by fire and the other hazards and casualties covered by a standard
extended coverage and all-risk insurance policy for the full insurable value
thereof, but not less than the Loan Amount, on a replacement cost claim recovery
basis (without reduction for depreciation or co-insurance and without any
exclusions or reduction of policy limits for acts of terrorism or other
specified action/inaction), and shall maintain such other casualty insurance as
is reasonably required by Beneficiary from time to time, including, without
limitation, earthquake and windstorm.

(b)      Liability.    Grantor shall maintain comprehensive general liability
insurance, including coverage for claims of bodily injury and property damage,
with a minimum combined single limit of not less than $1,000,000 per occurrence
(to include personal injury coverage), with an aggregate limit of $1,000,000,
and shall maintain such other liability insurance as is reasonably required by
Beneficiary from time to time.

(c)      Business Interruption and/or Loss of Rents.    Grantor shall maintain
rental loss and/or business interruption insurance for a period of 6 months in
an amount equal to the greater of (A) estimated gross revenues from the
operations of the Mortgaged Property over 6 months or (B) the projected
operating expenses (including stabilized management fees, applicable reserve
deposits, and debt service) for the maintenance and operation of the Mortgaged
Property over 6 months. The amount of such rental loss insurance shall be
increased from time to time during the term of this Deed of Trust as and when
new Leases and renewal Leases are entered into in accordance with the terms of
this Deed of Trust, to reflect all increased rent and increased additional rent
payable by all of the tenants under such Leases.

(d)      Flood.    Grantor shall keep the Mortgaged Property insured against
loss by flood if the Mortgaged Property is located currently or at any time in
the future in an area identified by the Federal Emergency Management Agency as
an area having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973 or the National Flood Insurance Reform Act of 1994 (as
such acts may from time to time be amended) in an amount not less than the
lesser of (a) the Loan Amount or (b) the maximum limit of coverage available
under said acts. Any such flood insurance policy shall be issued in accordance
with the requirements and current guidelines of the Federal Insurance
Administration.

(e)      Form and Quality of Insurance.  All insurance policies shall be
endorsed in form and substance acceptable to Beneficiary to name Beneficiary as
an additional insured, lender’s loss payable and mortgagee thereunder, as its
interest may appear, with loss payable to Beneficiary, without contribution,
under a standard New York (or local equivalent) mortgagee clause. All such
insurance policies and endorsements shall be fully paid for, shall be issued by
appropriately licensed insurance companies acceptable to Beneficiary with a
rating of “A-:IX” or better as established by A.M. Best’s Rating Guide, and
shall be in such form, and shall contain

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 11



--------------------------------------------------------------------------------

such provisions, deductibles (with no increased deductible for acts of terrorism
or other specified action/inaction) and expiration dates, as are acceptable to
Beneficiary. Each policy shall provide that such policy may not be canceled or
materially changed except upon thirty (30) days’ prior written notice of
intention of non-renewal, cancellation or material change to Beneficiary, and
that no act or thing done by Grantor shall invalidate any policy as against
Beneficiary. Blanket policies shall be permitted only if Beneficiary receives
appropriate endorsements and/or duplicate policies containing Beneficiary’s
right to continue coverage on a pro rata pass-through basis, and that coverage
will not be affected by any loss on other properties covered by the policies. If
Grantor fails to maintain insurance in compliance with this Section 4.14,
Beneficiary may obtain such insurance and pay the premium therefor, and Grantor
shall, on demand, reimburse Beneficiary for all expenses incurred in connection
therewith.

(f)      Assignment of Insurance.    Grantor shall assign the policies or proofs
of insurance to Beneficiary, in such manner and form that Beneficiary and its
successors and assigns shall at all times have and hold the same as security for
the payment of the Loan. Grantor shall deliver copies of all original policies
certified to Beneficiary by the insurance company or authorized agent as being
true copies, together with the endorsements required hereunder. If Grantor
elects to obtain any insurance which is not required under this Deed of Trust
(including earthquake insurance), all related insurance policies shall be
endorsed in compliance with Section 4.14(e), and such additional insurance shall
not be canceled without prior notice to Beneficiary. From time to time upon
Beneficiary’s request, Grantor shall identify to Beneficiary all insurance
maintained by Grantor with respect to the Mortgaged Property. The proceeds of
insurance policies coming into the possession of Beneficiary shall not be deemed
trust funds, and Beneficiary shall be entitled to apply such proceeds as herein
provided.

(g)      Insurance Adjustment.    Grantor shall give immediate written notice of
any loss to the insurance carrier and to Beneficiary. Grantor hereby irrevocably
authorizes and empowers Beneficiary, as attorney-in-fact for Grantor coupled
with an interest, to notify any of Grantor’s insurance carriers to add
Beneficiary as a lender’s loss payable, mortgagee and additional insured, as the
case may be, to any policy maintained by Grantor (regardless of whether such
policy is required under this Deed of Trust), to make proof of loss, to adjust
and compromise any claim under insurance policies, to appear in and prosecute
any action arising from such insurance policies, to collect and receive
insurance proceeds, and to deduct therefrom Beneficiary’s expenses incurred in
the collection of such proceeds; provided, however, nothing contained in this
Section 4.14(g) shall require Beneficiary to incur any expense or take any
action hereunder.

(h)      Additional Insurance.    Grantor shall not maintain any separate or
additional insurance which is contributing in the event of loss unless it is
properly endorsed and otherwise satisfactory to Beneficiary in all respects. The
proceeds of insurance paid on account of any damage or destruction to the
Mortgaged Property shall be paid to Beneficiary to be applied as provided in
Section 4.14(i).

(i)      Use and Application of Insurance Proceeds.    Beneficiary shall apply
all or a portion of the insurance proceeds (i) to the cost of restoration of the
Mortgaged Property or (ii) to the repayment of the Loan, as Beneficiary shall
determine in its sole discretion. Insurance proceeds applied to restoration will
be disbursed on receipt of satisfactory plans and

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 12



--------------------------------------------------------------------------------

specifications, contracts and subcontracts, schedules, budgets, lien waivers and
architects’ certificates, and otherwise in accordance with prudent commercial
construction lending practices for construction loan advances. Any insurance
proceeds remaining after payment of all restoration costs shall be applied by
Beneficiary to the Loan balance or, at Beneficiary’s sole option, remitted to
Grantor.

Section 4.15            Condemnation Awards.        Grantor shall immediately
notify Beneficiary of the institution of any proceeding for the condemnation or
other taking of the Mortgaged Property or any portion thereof. Beneficiary may
participate in any such proceeding, and Grantor will deliver to Beneficiary all
instruments necessary or required by Beneficiary to permit such participation.
Without Beneficiary’s prior consent, Grantor (1) shall not agree to any
compensation or award, and (2) shall not take any action or fail to take any
action which would cause the compensation to be determined. All awards and
compensation for the taking or purchase in lieu of condemnation are hereby
assigned to and shall be paid to Beneficiary. Grantor authorizes Beneficiary to
collect and receive such awards and compensation, to give proper receipts and
acquittances therefor, and in Beneficiary’s sole discretion to apply the same
toward the payment of the Loan. Grantor, upon request by Beneficiary, shall
execute all instruments requested to confirm the assignment of the awards and
compensation to Beneficiary, free and clear of all liens, charges or
encumbrances.

Section 4.16            Environmental Matters.        All representations,
warranties, covenants and indemnities relating to environmental matters set
forth in the Indemnity are incorporated into this Deed of Trust by reference
thereto as if set forth in full herein.

(a)        Allocation of Risks and Indemnity.        As between Grantor and
Beneficiary, all risk of loss associated with non-compliance with Environmental
Laws, or with the presence of any Hazardous Materials at, upon, within,
contiguous to or otherwise affecting the Mortgaged Property, shall lie solely
with Grantor and each Grantor Party, as applicable, and not with Trustee and
Beneficiary. Accordingly, Grantor shall bear all risks and costs associated with
any loss (including any loss in value attributable to Hazardous Materials),
damage or liability therefrom, including all costs of removal of Hazardous
Materials or other remediation required by Beneficiary or by law. Grantor shall
at all times indemnify, defend and hold Trustee and Beneficiary harmless from
and against any and all claims, suits, actions, debts, damages, losses,
liabilities, litigation, judgments, charges, costs and expenses (including
reasonable costs of defense and consultant fees, investigation and laboratory
fees, court costs, and other litigation expenses), of any nature whatsoever
proffered or incurred by Beneficiary (hereinafter collectively referred to as
“Liabilities”), whether as mortgagee or beneficiary under the Deed of Trust, as
mortgagee in possession, or as successor-in-interest to Grantor by foreclosure
deed or deed in lieu of foreclosure, and whether based in contract, tort,
implied or express warranty, strict liability, criminal or civil statute or
common law, including those Liabilities arising from the joint, concurrent or
comparative negligence of Beneficiary, under or on account of the Environmental
Laws, including the assertion of any lien thereunder, with respect to: (1) a
breach of any representation, warranty or covenant of Grantor contained in this
Section 4.16; (2) any acts performed by Beneficiary pursuant to the provisions
of this Section 4.16; (3) the past, present, or future presence, of any
discharge or release of Hazardous Materials, the threat of discharge or release
of any Hazardous Materials or the storage or presence of any Hazardous Materials
affecting the Mortgaged Property whether or not the same originates or emanates
from

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 13



--------------------------------------------------------------------------------

the Mortgaged Property or any contiguous real estate, including any loss of
value of the Mortgaged Property as a result of the foregoing; (4) any costs of
removal or remedial action incurred by the United States Government or any costs
incurred by any other Person or damages from injury to, destruction of, or loss
of natural resources including reasonable costs of assessing such injury,
destruction or loss incurred pursuant to any Environmental Laws; (5) liability
for any personal injury (including wrongful death) or property damage (real or
personal) arising under any statutory or common law tort theory, including,
without limitation, damages assessed for the maintenance of a public or private
nuisance or for the carrying on of an abnormally dangerous activity at, upon,
under or within the Mortgaged Property; and/or (6) any other environmental
matter affecting the Mortgaged Property within the jurisdiction of the
Environmental Protection Agency, any other federal agency or any state or local
environmental agency. The foregoing notwithstanding, Grantor shall not be liable
under the foregoing indemnification to the extent any such loss, liability,
damage, claim, cost or expense resulting solely from Beneficiary’s gross
negligence or willful misconduct. Grantor’s obligations under this Section 4.16
shall arise upon the discovery of the presence of any Hazardous Material or
other violation of any Environmental Laws, whether or not the Environmental
Protection Agency, any other federal agency or any state or local environmental
agency has taken or threatened any action in connection with the presence of any
Hazardous Materials, and whether or not the existence of any such Hazardous
Material or potential liability on account thereof is disclosed in the Site
Assessment, and shall continue notwithstanding the repayment of the Loan or any
transfer or sale of any right, title and interest in the Mortgaged Property (by
foreclosure, deed in lieu of foreclosure or otherwise).

(b)        Beneficiary’s Right to Protect Mortgaged Property.    If (1) any
discharge of Hazardous Materials or the threat of a discharge of Hazardous
Material affecting the Mortgaged Property occurs, whether originating or
emanating from the Mortgaged Property or any contiguous real estate, and/or
(2) Grantor fails to comply with any Environmental Laws or related regulations,
Beneficiary may, at its election but without the obligation to do so, give such
notices and/or cause such work to be performed at the Mortgaged Property and/or
take any and all other actions as Beneficiary shall deem necessary or advisable
in order to abate the discharge of any Hazardous Material, remove the Hazardous
Material or cure Grantor’s non-compliance.

(c)        No Waiver.    Notwithstanding any provision in this Section 4.16 or
elsewhere in the Loan Documents, or any rights or remedies granted by the Loan
Documents, Beneficiary does not waive and expressly reserves all rights and
benefits now or hereafter accruing to Beneficiary under any “security interest”
or “secured creditor” exception under applicable Environmental Laws, as the same
may be amended. No action taken by Beneficiary pursuant to the Loan Documents
shall be deemed or construed to be a waiver or relinquishment of any such rights
or benefits under any “security interest exception”.

Section 4.17            Additional Warranties, Representations and Covenants.
Grantor further warrants, represents and covenants to Beneficiary that:

(a)        Organization and Power.    Grantor is a limited liability company,
duly organized, validly existing, and in good standing under the laws of the
State of Delaware. Grantor is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Internal Revenue Code. Grantor shall remain a
single-asset entity throughout the term of the Loan.

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 14



--------------------------------------------------------------------------------

(b)    Validity of Loan Documents.  Grantor has full and lawful authority and
power to execute, acknowledge, deliver and perform this Deed of Trust and the
other Loan Documents. The execution, delivery and performance by Grantor and
each Grantor Party of the Loan Documents: (1) are duly authorized and do not
require the consent or approval of any other party or governmental authority
which has not been obtained; and (2) will not violate any law or result in the
imposition of any lien, charge or encumbrance upon the assets of any such party,
except as contemplated by the Loan Documents. Grantor and each Grantor Party
intends that the Loan Documents constitute the legal, valid and binding
obligations of Grantor and each Grantor Party, enforceable in accordance with
their respective terms, subject to applicable bankruptcy, insolvency or similar
laws generally affecting the enforcement of creditors’ rights.

(c)    Liabilities; Litigation; Other Secured Transactions.

(1)    The financial statements previously delivered by Grantor and each Grantor
Party to Beneficiary are true and correct with no significant change since the
date of preparation. Except as disclosed in such financial statements, there are
no liabilities (fixed or contingent) affecting the Mortgaged Property, Grantor
or any Grantor Party. Except as disclosed in such financial statements, there is
no litigation, administrative proceeding, investigation or other legal action
(including any proceeding under any state or federal bankruptcy or insolvency
law) pending or, to the knowledge of Grantor, threatened, against the Mortgaged
Property, Grantor or any Grantor Party which if adversely determined could have
a material adverse effect on such party, the Mortgaged Property or the Loan.

(2)    Neither Grantor nor any Grantor Party is contemplating either the filing
of a petition by it under state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of its assets or property, and neither
Grantor nor any Grantor Party has knowledge of any Person contemplating the
filing of any such petition against it.

(3)    Grantor has not within the last five (5) years become bound (whether as a
result of a merger or otherwise) as a debtor under a pledge or security
agreement entered into by another Person, which has not heretofore been
terminated.

(d)    Taxes and Assessments.  The Mortgaged Property is comprised of one or
more parcels, each of which constitutes a separate tax lot and none of which
constitutes a portion of any other tax lot. There are no pending or, to
Grantor’s best knowledge, proposed, special or other assessments for public
improvements or otherwise affecting the Mortgaged Property, nor are there any
contemplated improvements to the Mortgaged Property that may result in such
special or other assessments.

(e)    Other Agreements; Defaults.  Neither Grantor nor any Grantor Party is a
party to any agreement or instrument or subject to any court order, injunction,
permit, or restriction which might adversely affect the Mortgaged Property or
the business, operations or condition (financial or otherwise) of Grantor or any
Grantor Party. Neither Grantor nor any Grantor Party is in violation of any
agreement, which violation would have an adverse effect on the Mortgaged
Property, Grantor, or any Grantor Party or Grantor’s or any Grantor Party’s
business, properties or assets, operations or condition, financial or otherwise.

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 15



--------------------------------------------------------------------------------

(f)    Compliance with Law.

(1)    To the extent required by applicable law, Grantor and each Grantor Party
has all requisite licenses, permits, franchises, qualifications, certificates of
occupancy or other governmental authorizations to own, lease and operate the
Mortgaged Property and carry on its business. The Mortgaged Property is in
compliance with all applicable zoning, subdivision, building and other legal
requirements and is free of structural defects. All of the Mortgaged Property’s
building systems are in good working order, subject to ordinary wear and tear.
The Mortgaged Property does not constitute, in whole or in part, a legally
non-conforming use under applicable legal requirements;

(2)    No condemnation has been commenced or, to Grantor’s knowledge, is
contemplated with respect to all or any portion of the Mortgaged Property or for
the relocation of roadways providing access to the Mortgaged Property; and

(3)    The Mortgaged Property has adequate rights of access to public ways and
is served by adequate water, sewer, sanitary sewer and storm drain facilities.
All public utilities necessary or convenient to the full use and enjoyment of
the Mortgaged Property are located in the public right-of-way abutting the
Mortgaged Property, and all such utilities are connected so as to serve the
Mortgaged Property without passing over other property, except to the extent
such other property is subject to a perpetual easement for such utility
benefiting the Mortgaged Property. All roads necessary for the full utilization
of the Mortgaged Property for its current purpose have been completed and
dedicated to public use and accepted by all governmental authorities.

(g)    Location of Grantor.    Grantor’s principal place of business and chief
executive office are located at 6200 The Corners Parkway, Norcross, Georgia
30092-3365, and Grantor at all times has maintained its principal place of
business and chief executive office at such location or at other locations
within the same state.

(h)    ERISA.

(1)    As of the Closing Date and throughout the term of the Loan, (a) Grantor
is not and will not be an “employee benefit plan” as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), which
is subject to Title I of ERISA, and (b) the assets of Grantor do not and will
not constitute “plan assets” of one or more such plans for purposes of Title I
of ERISA; and

(2)    As of the Closing Date and throughout the term of the Loan, (a) Grantor
is not and will not be a “governmental plan” within the meaning of Section 3(3)
of ERISA, and (b) transactions by or with Grantor are not and will not be
subject to state statutes applicable to Grantor regulating investments of and
fiduciary obligations with respect to governmental plans.

(i)    Margin Stock.    No part of proceeds of the Loan will be used for
purchasing or acquiring any “margin stock” within the meaning of Regulations T,
U or X of the Board of Governors of the Federal Reserve System.

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 16



--------------------------------------------------------------------------------

(j)    Tax Filings.  Grantor and each Grantor Party has filed (or has obtained
effective extensions for filing) all federal, state and local tax returns
required to be filed and has paid or made adequate provision for the payment of
all federal, state and local taxes, charges and assessments payable by Grantor
and each Grantor Party, respectively.

(k)    Solvency.  Giving effect to the Loan, the fair saleable value of
Grantor’s assets exceeds and will, immediately following the making of the Loan,
exceed Grantor’s total liabilities, including, without limitation, subordinated,
unliquidated, disputed and contingent liabilities. The fair saleable value of
Grantor’s assets is and will, immediately following the making of the Loan, be
greater than Grantor’s probable liabilities, including the maximum amount of its
contingent liabilities on its Debt as such Debt becomes absolute and matures.
Grantor’s assets do not and, immediately following the making of the Loan, will
not constitute unreasonably small capital to carry out its business as conducted
or as proposed to be conducted. Grantor does not intend to, and does not believe
that it will, incur Debt and liabilities (including contingent liabilities and
other commitments) beyond its ability to pay such Debt and liabilities as they
mature (taking into account the timing and amounts of cash to be received by
Grantor and the amounts to be payable on or in respect of obligations of
Grantor). Except as expressly disclosed to Beneficiary in writing, no petition
in bankruptcy has been filed by or against Grantor or any Grantor Party in the
last seven (7) years, and neither Grantor nor any Grantor Party in the last
seven (7) years has ever made an assignment for the benefit of creditors or
taken advantage of any insolvency act for the benefit of debtors.

(l)    Full and Accurate Disclosure.  No statement of fact made by or on behalf
of Grantor or any Grantor Party in this Deed of Trust or in any of the other
Loan Documents contains any untrue statement of a material fact or omits to
state any material fact necessary to make statements contained herein or therein
not misleading. There is no fact presently known to Grantor which has not been
disclosed to Beneficiary which adversely affects, nor as far as Grantor can
foresee might adversely affect, the Mortgaged Property or the business,
operations or condition (financial or otherwise) of Grantor or any Grantor
Party. All information supplied by Grantor regarding the Mortgaged Property is
accurate and complete in all material respects.

(m)    Business Purpose.  The Loan is intended for commercial purposes, and
Grantor and each Grantor Party represent that the Mortgaged Property is income
producing property and not the personal residence of Grantor or any Grantor
Party.

(n)    Single Purpose Entity.  Grantor is, and during the term of the Loan shall
continue to be, organized solely for the purpose of (i) acquiring, developing,
owning, managing or operating the Mortgaged Property, (ii) entering into this
Deed of Trust and the documents related hereto, and (iii) engaging in any
activity that is incidental, necessary or appropriate to accomplish the
foregoing. So long as any part of the Indebtedness and the Obligations secured
hereby remain unpaid and undischarged, Grantor shall not (a) engage in any
business or activity other than the ownership, operation and maintenance of the
Mortgaged Property, and activities incidental thereto; (b) acquire or own any
material assets other than the Mortgaged Property; (c) merge into or consolidate
with any Person or dissolve, terminate or liquidate in whole or in part,
transfer or otherwise dispose of all or substantially all of its assets or
change its legal structure; (d) fail to maintain separate financial statements
and accounting records, showing its

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 17



--------------------------------------------------------------------------------

assets and liabilities separate and apart from those of any other Person;
(e) have its assets listed on the financial statement of any other entity; and
(f) fail to maintain its assets in such a manner that it will not be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person.

Section 4.18         Financial Statements.

(a)    Grantor’s Financials.  Within five (5) Business Days of Beneficiary’s
request thereof, Grantor shall furnish to Beneficiary financial information,
including, but not limited to, a current balance sheet, a detailed operating
statement including operating revenues, operating expenses, and net operating
income for Grantor and the Mortgaged Property, and any tax returns filed for the
most recent tax year. Each such tax return and financial statement shall be in
scope and detail satisfactory to Beneficiary and certified as true, correct and
complete by the chief financial representative of Grantor.

(b)    Accounting Principles.  All financial statements shall be prepared in
accordance with generally accepted accounting principles, consistently applied
from year to year. If the financial statements are prepared on an accrual basis,
such statements shall be accompanied by a reconciliation to cash basis
accounting principles.

(c)    Other Information.  Grantor shall deliver to Beneficiary such additional
information regarding Grantor, its subsidiaries, its business, any Grantor Party
and/or the Mortgaged Property within thirty (30) days after Beneficiary’s
request therefor.

(d)    Audits. Beneficiary shall have the right to choose and appoint a
certified public accountant to perform such financial audits of Grantor’s books
and records as Beneficiary deems necessary, at Grantor’s expense. Grantor shall
permit Beneficiary to examine such records, books and papers of Grantor which
reflect upon its financial condition and the income and expense relative to the
Mortgaged Property. Grantor authorizes Beneficiary to communicate directly with
Grantor’s independent certified public accountants, and authorizes such
accountants to disclose to Beneficiary any and all financial statements and
other supporting financial documents and schedules, including copies of any
management letter, with respect to the business, financial condition and other
affairs of Grantor.

Section 4.19        Additional Covenants.     Grantor covenants and agrees with
Beneficiary as follows:

(a)    Due on Sale and Encumbrance; Transfers of Interests.  Without the prior
written consent of Beneficiary,

(1)    no Transfer shall occur;

(2)    neither Grantor nor any other Person having an ownership or beneficial
interest in Grantor shall enter into any easement or other agreement granting
rights in or restricting the use or development of the Mortgaged Property;

(3)    no Transfer shall occur or be permitted which would result in a new
general partner or limited partner or member or controlling shareholder having
the ability to

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 18



--------------------------------------------------------------------------------

control the affairs of Grantor, being admitted to or created in Grantor (or
result in any existing general partner or controlling member or controlling
limited partner or controlling shareholder withdrawing from Grantor); and

(4)    no Transfer of any interest in Grantor or any Grantor Party shall occur.

(b)    Taxes; Charges. Grantor shall pay, before any fine, penalty, interest or
cost may be added thereto, and shall not enter into any agreement to defer, any
real estate taxes and assessments, franchise taxes and charges, and other
governmental charges that may become a Lien upon the Mortgaged Property or
become payable during the Loan Term (as defined in the Note), and will promptly
furnish Beneficiary with evidence of such payment.

Grantor shall pay all taxes, charges, filing, registration and recording fees,
excises and levies payable with respect to the Note, this Deed of Trust or the
Liens created or secured by the Loan Documents, other than income, franchise and
doing business taxes imposed on Beneficiary. If there shall be enacted any law
(1) deducting the Loan from the value of the Mortgaged Property for the purpose
of taxation, (2) affecting any Lien on the Mortgaged Property, or (3) changing
existing laws of taxation of mortgages, deeds of trust, security deeds, or debts
secured by real property, or changing the manner of collecting any such taxes,
Grantor shall promptly pay to Beneficiary, on demand, all taxes, costs and
charges for which Beneficiary is or may be liable as a result thereof; provided,
however, if such payment would be prohibited by law or would render the Loan
usurious, then instead of collecting such payment, Beneficiary may declare all
amounts owing under the Loan Documents to be immediately due and payable.
Grantor shall pay when due all claims and demands of mechanics, materialmen,
laborers and others which, if unpaid, might result in a Lien on the Mortgaged
Property.

Notwithstanding anything to the contrary set forth herein, Grantor may contest
the validity of any taxes, claims and demands described in this Section 4.19(b)
so long as (1) Grantor notifies Beneficiary that it intends to contest such
claim or demand, (2) Grantor provides Beneficiary with an indemnity, bond or
other security satisfactory to Beneficiary assuring the discharge of Grantor’s
obligations for such taxes, claims and demands, including interest and
penalties, and (3) Grantor is diligently contesting the same by appropriate
legal proceedings in good faith and at its own expense and concludes such
contest prior to the thirtieth (30th) day preceding the earlier to occur of
(i) the Maturity Date or (ii) the date on which any portion of the Mortgaged
Property is scheduled to be sold for non-payment.

(c)    Control; Management.  Without the prior written consent of Beneficiary,
there shall be no change in the day-to-day control and management of Grantor or
Grantor’s principals, and no change in the respective organizational documents
relating to control over Grantor, Grantor’s principals and/or the Mortgaged
Property. Grantor shall not terminate, replace or appoint any such property
manager or terminate or amend the property management agreement approved by
Beneficiary for the Mortgaged Property without Beneficiary’s prior written
approval. Any change in ownership or control of the property manager shall be
cause for Beneficiary to re-approve such property manager and property
management agreement. Each property manager shall hold and maintain all
necessary licenses, certifications and permits required by law. Grantor shall
fully perform all of its covenants, agreements and obligations

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 19



--------------------------------------------------------------------------------

under the property management agreement. Grantor covenants to deliver to
Beneficiary a collateral assignment and subordination of management agreement
from each property manager within ten (10) days after Beneficiary’s request.

(d)        Operation; Maintenance; Inspection; Defense.  Grantor shall observe
and comply with all legal requirements applicable to its existence and to the
ownership, use and operation of the Mortgaged Property. Grantor shall maintain
the Mortgaged Property in good condition and promptly repair any damage or
casualty. Grantor shall not, without the prior written consent of Beneficiary,
undertake any material alteration of the Mortgaged Property or permit any of the
fixtures or personalty owned by Grantor to be removed at any time from the
Mortgaged Property, unless the removed item is removed temporarily for
maintenance and repair or, if removed permanently, is obsolete and is replaced
by an article of equal or better suitability and value, owned by Grantor and
free and clear of any Liens except those in favor of Beneficiary. Grantor shall
permit Beneficiary and its agents, representatives and employees, upon
reasonable prior notice to Grantor, to inspect the Mortgaged Property and
conduct such Site Assessments and engineering studies as Beneficiary may
require, provided such Site Assessments and studies do not materially interfere
with the use and operation of the Mortgaged Property.

(e)        Legal Existence; Name, Etc.  Grantor and each Grantor Party shall
preserve and keep in full force and effect its entity status, franchises, rights
and privileges under the laws of the state of its formation, and all
qualifications, licenses and permits applicable to the ownership, use and
operation of the Mortgaged Property. Neither Grantor nor any Grantor Party shall
wind up, liquidate, dissolve, reorganize, merge, or consolidate with or into, or
convey, sell, assign, transfer, lease, or otherwise dispose of all or
substantially all of its assets, or acquire all or substantially all of the
assets of the business of any Person, or permit any subsidiary or Affiliate of
Grantor to do so. Without limiting the foregoing, Grantor shall not
reincorporate or reorganize itself under the laws of any jurisdiction other than
the jurisdiction in which it is incorporated or organized as of the Closing
Date. Grantor and each Grantor Party shall conduct business only in its own
name, and shall not change its name, identity, organizational structure, state
of formation or the location of its chief executive office or principal place of
business unless Grantor (1) shall have obtained the prior written consent of
Beneficiary to such change, and (2) shall have taken all actions necessary or
requested by Beneficiary to file or amend any financing statement or
continuation statement to assure perfection and continuation of perfection of
security interests under the Loan Documents. Grantor and each Grantor Party
shall maintain its separateness as an entity, including maintaining separate
books, records and accounts and observing corporate, partnership or limited
liability company formalities independent of any other entity, shall pay its
obligations with its own funds, and shall not commingle funds or assets with
those of any other entity. If Grantor does not have an organizational
identification number and later obtains one, Grantor shall promptly notify
Beneficiary of its organizational identification number.

(f)        Affiliate Transactions.  Without the prior written consent of
Beneficiary, Grantor shall not engage in any transaction affecting the Mortgaged
Property with an Affiliate of Grantor or of any Grantor Party.

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 20



--------------------------------------------------------------------------------

(g)        Limitation on Other Debt.  Neither Grantor nor any Grantor Party
shall, without the prior written consent of Beneficiary, incur any Debt other
than the Loan and customary trade payables which are payable, and shall be paid,
within thirty (30) days of when incurred. Neither Grantor nor any Grantor Party
shall incur secondary financing of any kind on the Mortgaged Property without
the prior written consent of Beneficiary.

(h)        Further Assurances.  Grantor and each Grantor Party shall promptly
(1) cure any defects in the execution and delivery of the Loan Documents, and
(2) execute and deliver, or cause to be executed and delivered, all such other
documents, agreements and instruments as Beneficiary may reasonably request to
further evidence and more fully describe the Mortgaged Property, to correct any
omissions in the Loan Documents, to perfect, protect or preserve any Liens
created under any of the Loan Documents, or to make any recordings, file any
notices, or obtain any consents as may be necessary or appropriate in connection
therewith.

(i)        Estoppel Certificates.  Grantor, within ten (10) days after Lender’s
request, shall furnish to Beneficiary a written statement, duly acknowledged,
setting forth the amount due on the Loan, the terms of payment of the Loan, the
date to which interest has been paid, whether any offsets or defenses exist
against the Loan and, if any are alleged to exist, the nature thereof in detail,
and such other matters as Beneficiary reasonably may request.

(j)        Notice of Certain Events.  Grantor shall promptly notify Beneficiary
of (1) any Event of Default or Potential Default, together with a detailed
statement of the steps being taken to cure such Event of Default or Potential
Default; (2) any notice of default received by Grantor under other obligations
relating to the Mortgaged Property or otherwise material to Grantor’s business;
(3) any threatened or pending legal, judicial or regulatory proceedings,
including any dispute between Grantor and any governmental authority, affecting
Grantor or the Mortgaged Property; and (4) any termination of a Lease affecting
10% or more of the net leasable floor area of the Mortgaged Property prior to
the expiration date of said Lease.

(k)        Indemnification.  Grantor shall indemnify, defend and hold Trustee
and Beneficiary harmless from and against any and all losses, liabilities,
claims, damages, expenses, obligations, penalties, actions, judgments, suits,
costs and disbursements (including reasonable fees and actual expenses of
Trustee’s and Beneficiary’s counsel) of any kind or nature whatsoever, including
those arising from the joint, concurrent or comparative negligence of
Beneficiary, in connection with (1) any inspection, review or testing of or with
respect to the Mortgaged Property, (2) any investigative, administrative,
mediation, arbitration, or judicial proceeding, whether or not Beneficiary is
designated a party thereto, commenced or threatened at any time (including after
the repayment of the Loan) in any way related to the execution, delivery or
performance of any Loan Document or to the Mortgaged Property, (3) any
proceeding instituted by any Person claiming a Lien, and (4) any brokerage
commissions or finder’s fees claimed by any broker or other party in connection
with the Loan, the Mortgaged Property, or any of the transactions contemplated
in the Loan Documents, except to the extent any of the foregoing is caused by
Beneficiary’s gross negligence or willful misconduct.

(l)        Application of Operating Revenues.  Grantor shall apply all Rents and
other operating revenues to the payment of Debt Service and other payments due
under the Loan Documents, taxes, assessments, water charges, sewer rents, and
other governmental charges

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 21



--------------------------------------------------------------------------------

levied, assessed or imposed against the Mortgaged Property, insurance premiums,
operations and maintenance charges relating to the Mortgaged Property, and other
obligations of the lessor under leases of space at the Mortgaged Property,
before using Rents and operating revenues for any other purpose.

(m)        Collection of Rents.  Grantor shall not receive or collect any Rents
from any of the Leases for a period of more than one (1) month in advance,
except last month’s rent or a security deposit.

(n)        Separate Tax Lots.  Grantor shall not suffer or permit the joint
assessment of the Mortgaged Property with any other real property.

(o)        Lease Approval.  Grantor shall not enter into, modify, terminate, or
take any other actions with respect to any and all Leases affecting the
Mortgaged Property without the consent of Beneficiary. Grantor shall furnish to
Beneficiary proposed lease documentation, including, but not limited to, a copy
of the proposed lease agreement or lease amendment (as applicable), current
operating statements including operating revenues, operating expenses, and net
operating income for Grantor and the Mortgaged Property, and a current rent roll
for the Mortgaged Property (collectively, the “Proposed Lease Documentation”).
Unless Beneficiary delivers written notice to Grantor if its disapproval of the
proposed action evidenced by the Proposed Lease Documentation, the proposed
action shall be deemed approved ten (10) Business Days after Beneficiary’s
receipt of the Proposed Lease Documentation.

ARTICLE 5

ASSIGNMENT OF LEASES AND RENTS

Section 5.1            Assignment.  Grantor does hereby absolutely,
unconditionally and irrevocably sell, assign, transfer, set over and deliver
unto Beneficiary all of Grantor’s rights, interests and privileges as lessor
under the Leases for the Mortgaged Property, together with the immediate and
continuing right to collect and receive all of the Rents, income, receipt and
revenues arising from each of the assigned Leases covering or affecting all or
any part of the Mortgaged Property. Grantor hereby appoints Beneficiary as its
irrevocable attorney-in-fact to appear in any action and/or to collect any such
award or payment.

The assignment and security interest granted in this Section 5.1 applies to all
Leases now or hereafter made covering the Mortgaged Property or any portion
thereof, together with any extension or renewal of same, this assignment of
other present and future leases and present and future rental agreements being
effective without further or supplemental assignment.

Section 5.2            License.  Until notice from Beneficiary, Grantor shall
have the right under a license granted hereby to collect all Rents arising from
or out of the Leases. Failure or discontinuance of Beneficiary at any time, or
from time to time, to collect any such Rents shall not in any manner affect the
subsequent enforcement by Beneficiary of the right, power and authority to
collect the same. The collection of such Rents and the application of such Rents
hereunder shall not cure or waive any Event of Default or invalidate any act
done in response to such Event of Default. Notwithstanding the collection,
receipt and application of any Rents by Beneficiary, Trustee or Beneficiary
shall be entitled to exercise every right provided for in any of

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 22



--------------------------------------------------------------------------------

the Loan Documents or by law upon occurrence of any Event of Default, including
the right to exercise the power of sale.

Section 5.3            Foreclosure.  Upon issuance of any deed(s) pursuant to
any judicial or non-judicial foreclosure of this Deed of Trust or deed(s) in
lieu of foreclosure, all right, title and interest of Grantor in and to the
Leases shall vest in and become the absolute property of the grantee or grantees
of such deed(s) without any further act or assignment by Grantor.

Section 5.4            No Merger of Estates.  So long as any part of the
Indebtedness and the Obligations secured hereby remain unpaid and undischarged,
the fee estate and the leasehold estate (if any) to the Mortgaged Property shall
not merge, but shall remain separate and distinct, notwithstanding the union of
such estates either in Grantor, Beneficiary, any lessee or any third party by
purchase or otherwise.

ARTICLE 6

SECURITY AGREEMENT

Section 6.1            Security Interest.  This Deed of Trust constitutes a
“Security Agreement” on personal property within the meaning of the UCC and
other applicable law and with respect to the Personalty, Fixtures, Plans,
Leases, Rents and Mortgaged Property Agreements. To this end, Grantor grants to
Beneficiary a first and prior security interest in the Personalty, Fixtures,
Plans, Leases, Rents, Mortgaged Property Agreements and all other Mortgaged
Property which is personal property to secure the payment of the Indebtedness
and performance of the Obligations, and agrees that Beneficiary shall have all
the rights and remedies of a secured party under the UCC with respect to such
property. Any notice of sale, disposition or other intended action by
Beneficiary with respect to the Personalty, Fixtures, Plans, Leases, Rents and
Mortgaged Property Agreements sent to Grantor at least ten (10) days prior to
any action under the UCC shall constitute reasonable notice to Grantor.

Section 6.2            Financing Statements.  Grantor hereby authorizes
Beneficiary to prepare such financing statements, including an all assets
financing statement, and such further assurances as Beneficiary may, from time
to time, reasonably consider necessary to create, perfect and preserve
Beneficiary’s security interest hereunder, and Beneficiary may cause such
statements and assurances to be recorded and filed at such times and places as
may be required or permitted by law to so create, perfect and preserve such
security interest.

Section 6.3            Fixture Filing.  This Deed of Trust shall also constitute
a “fixture filing” for the purposes of the UCC against all of the Mortgaged
Property which is or is to become fixtures. Information concerning the security
interest herein granted may be obtained at the addresses of Grantor (debtor) and
Beneficiary (secured party) as set forth in Section 8.5 of this Deed of Trust.

ARTICLE 7

EVENT OF DEFAULT; REMEDIES

Section 7.1            Event of Default.  Each of the following shall constitute
an “Event of Default” under the Note, this Deed of Trust, and all Loan
Documents:

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 23



--------------------------------------------------------------------------------

(a)        Payments.  Grantor’s failure to pay any regularly scheduled
installment of principal, interest or other amount when due under the Note or
any other Loan Document.

(b)        Insurance.  Grantor’s failure to maintain insurance as required under
Section 4.14 of this Deed of Trust or if, upon application by Beneficiary to two
(2) or more fire insurance companies which are lawfully doing business in the
state in which the Mortgaged Property is located and which are issuing policies
of fire insurance upon buildings situated within the area wherein the Mortgaged
Property is situated, such companies shall refuse to issue such policies.

(c)        Change in taxation.  After thirty (30) days notice to Grantor, in the
event of the passage of any law deducting from the value of land for the
purposes of taxation any lien thereon, or changing in any way the taxation of
deeds of trust or debts secured thereby for state or local purposes, or the
manner of collecting such taxes and imposing a tax, either directly or
indirectly, on the Deed of Trust or the Note.

(d)        Transfer.  Any Transfer occurs in violation of Section 4.19(a) of
this Deed of Trust.

(e)        Covenants.  Grantor’s or any Grantor Party’s failure to perform,
observe or comply with any of the agreements, covenants or provisions contained
in this Deed of Trust or in any of the other Loan Documents (other than those
agreements, covenants and provisions constituting an Event of Default referred
to elsewhere in this Article 7), and the continuance of such failure for thirty
(30) days after notice by Trustee or Beneficiary to Grantor; provided, however,
subject to any shorter period for curing any failure by Grantor as specified in
any of the other Loan Documents, Grantor shall have an additional thirty
(30) days to cure such failure if (1) such failure does not involve the failure
to make payments on a monetary obligation; (2) such failure is curable but
cannot reasonably be cured within thirty (30) days; (3) Grantor is diligently
undertaking to cure such default, and (4) Grantor has provided Beneficiary with
security reasonably satisfactory to Beneficiary against any interruption of
payment or impairment of the Mortgaged Property as a result of such continuing
failure. The notice and cure provisions of this Section 7.1(e) do not apply to
the other Events of Default described in this Article 7.

(f)        Representations and Warranties.  Any representation or warranty made
in any Loan Document proves to be untrue in any material respect when made or
deemed made.

(g)        Other Encumbrances.  The occurrence of any default under any document
or instrument, other than the Loan Documents, evidencing or creating a Lien on
the Mortgaged Property or any part thereof.

(h)        Involuntary Bankruptcy or Other Proceeding.  Commencement of an
involuntary case or other proceeding against Grantor, any Grantor Party or any
other Person having an ownership in the Mortgaged Property (each, a “Bankruptcy
Party”) which seeks liquidation, reorganization or other relief with respect to
it or its debts or other liabilities under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeks the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any of its
property, and such involuntary case or other proceeding shall remain undismissed
or unstayed for

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 24



--------------------------------------------------------------------------------

a period of sixty (60) days; or an order for relief against a Bankruptcy Party
shall be entered in any such case under the Federal Bankruptcy Code.

(i)        Voluntary Petitions, Etc.  Commencement by a Bankruptcy Party of a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its Debt or other liabilities under any
bankruptcy, insolvency or other similar law or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official for it or any
of its property, or consent by a Bankruptcy Party to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or the making by a Bankruptcy Party of
a general assignment for the benefit of creditors, or the failure by a
Bankruptcy Party, or the admission by a Bankruptcy Party in writing of its
inability to pay its debts generally as they become due, or any action by a
Bankruptcy Party to authorize or effect any of the foregoing.

(j)        Other Insolvency.  The occurrence of any of the following: (1) if
Grantor becomes insolvent; (2) if Grantor generally does not pay its debts as
they become due; (3) if Grantor makes an assignment for the benefit of
creditors; (4) if Grantor or its agents contacts any creditor to advise of
Grantor’s inability to pay its debts as they become due; or (5) if Grantor calls
or causes to be called a meeting of creditors for the composition of debts.

(k)        Other Defaults.  The occurrence of any default by Grantor under any
other document or instrument evidencing or securing any other loan from
Beneficiary to Grantor.

(l)        Death of Principal of Grantor or any Grantor Party.  The death of any
principal of Grantor or any Grantor Party, unless Beneficiary is provided with
additional collateral or a replacement borrower or grantor party that is
reasonably acceptable to Beneficiary within sixty (60) days after such death.

(m)        Parkway at Oak Hill.  The occurrence of any event of default under
that certain Promissory Note of even date herewith, executed by Wells VAF –
Parkway at Oak Hill, LLC, a Delaware limited liability company, as borrower,
payable to Beneficiary, as lender, in the original principal amount of
$6,900,000.00, or any other loan documents delivered in connection with said
note or related thereto.

Section 7.2            Remedies.  If an Event of Default (as defined in this
Deed of Trust) exists, Trustee or Beneficiary may, at Trustee’s or Beneficiary’s
election, exercise any or all of the following rights, remedies and recourses:

(a)        Insolvency Events.  Upon the occurrence of any Event of Default
described in Section 7.1(h), 7.1(i) or 7.1(j), the obligations of Beneficiary to
advance additional amounts hereunder, if any, shall immediately terminate, and
all amounts due under the Loan Documents immediately shall become due and
payable, all without written notice and without presentment, demand, protest,
notice of protest or dishonor, notice of intent to accelerate the maturity
thereof, notice of acceleration of the maturity thereof, or any other notice of
default of any kind, all of which are hereby expressly waived by Grantor;
however, if the Bankruptcy Party under Section 7.1(h) or 7.1(i) is other than
Grantor, then all amounts due under the Loan

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 25



--------------------------------------------------------------------------------

Documents shall become immediately due and payable at Beneficiary’s election, in
Beneficiary’s sole discretion.

(b)        Acceleration.  Declare the Indebtedness to be immediately due and
payable, without further notice, presentment, protest, notice of intent to
accelerate, notice of acceleration, demand or action of any nature whatsoever
(each of which hereby is expressly waived by Grantor), whereupon the same shall
become immediately due and payable.

(c)        Entry on Mortgaged Property.  Enter the Mortgaged Property and take
exclusive possession thereof and of all books, records and accounts relating
thereto. If Grantor remains in possession of the Mortgaged Property after an
Event of Default and without Beneficiary’s prior written consent, Beneficiary
may invoke any legal remedies to dispossess Grantor.

(d)        Operation of Mortgaged Property.  Hold, lease, develop, manage,
operate or otherwise use the Mortgaged Property upon such terms and conditions
as Beneficiary may deem reasonable under the circumstances (making such repairs,
alterations, additions and improvements and taking other actions, from time to
time, as Beneficiary deems necessary or desirable), and apply all Rents and
other amounts collected by Beneficiary in connection therewith in accordance
with the provisions of Section 7.8.

(e)        Judicial Foreclosure; Injunction.  To commence and maintain an action
or actions in any court of competent jurisdiction to foreclose this instrument
as a mortgage or to obtain specific enforcement of the covenants of Grantor
hereunder, and Grantor agrees that such covenants shall be specifically
enforceable by injunction or any other appropriate equitable remedy and that for
the purposes of any suit brought under this subparagraph, Grantor waives the
defense of laches and any applicable statute of limitations.

(f)        Nonjudicial Foreclosure.  To execute a written notice of such Event
of Default and of the election to cause the Mortgaged Property to be sold to
satisfy the Indebtedness. Trustee shall give and record such notice as the law
then requires as a condition precedent to a trustee’s sale. When the minimum
period of time required by law after such notice has elapsed, Trustee, without
notice to or demand upon Grantor except as required by law, shall sell the
Mortgaged Property at the time and place of sale fixed by it in the notice of
sale, at one or several sales, either as a whole or in separate parcels and in
such manner and order, all as Beneficiary in its sole discretion may determine,
at public auction to the highest bidder for cash, in lawful money of the United
States, payable at time of sale. Neither Grantor nor any other person or entity
other than Beneficiary shall have the right to direct the order in which the
Mortgaged Property is sold, and Grantor hereby waives any right which it may
have to direct the order in which the Mortgaged Property is sold. Subject to
requirements and limits imposed by law, Trustee may, from time to time postpone
sale of all or any portion of the Mortgaged Property by public announcement at
such time and place of sale, and from time to time may postpone the sale by
public announcement at the time and place fixed by the preceding postponement. A
sale of less than the whole of the Mortgaged Property or any defective or
irregular sale made hereunder shall not exhaust the power of sale provided for
herein. Trustee shall deliver to the purchaser at such sale a deed conveying the
Mortgaged Property or portion thereof so sold, but without any covenant or
warranty, express or implied. The recitals in the

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 26



--------------------------------------------------------------------------------

deed of any matters or facts shall be conclusive proof of the truthfulness
thereof. Any person, including Trustee, Grantor or Beneficiary, may purchase at
the sale. Upon sale of the Mortgaged Property at any judicial or nonjudicial
foreclosure, Beneficiary may credit bid (as determined by Beneficiary in its
sole and absolute discretion) all or any portion of the Indebtedness. In
determining such credit bid, Beneficiary may, but is not obligated to, take into
account all or any of the following: (i) appraisals of the Mortgaged Property as
such appraisals may be discounted or adjusted by Beneficiary in its sole and
absolute underwriting discretion; (ii) expenses and costs incurred by
Beneficiary with respect to the Mortgaged Property prior to foreclosure;
(iii) expenses and costs which Beneficiary anticipates will be incurred with
respect to the Mortgaged Property after foreclosure, but prior to resale,
including, without limitation, costs of structural reports and other due
diligence, costs to carry the Mortgaged Property prior to resale, costs of
resale (e.g., commissions, attorneys’ fees, and taxes), costs of deferred
maintenance, repair, refurbishment and retrofit, costs of defending or settling
litigation affecting the Mortgaged Property, and lost opportunity costs (if
any), including the time value of money during any anticipated holding period by
Beneficiary; (iv) declining trends in real property values generally and with
respect to properties similar to the Mortgaged Property; (v) anticipated
discounts upon resale of the Mortgaged Property as a distressed or foreclosed
property; (vi) the fact of additional collateral (if any) for the Indebtedness;
and (vii) such other factors or matters that Beneficiary (in its sole and
absolute discretion) deems appropriate. In regard to the above, Grantor
acknowledges and agrees that: (i) Beneficiary is not required to use any or all
of the foregoing factors to determine the amount of its credit bid; (ii) this
paragraph does not impose upon Beneficiary any additional obligations that are
not imposed by law at the time the credit bid is made; and (iii) Beneficiary’s
credit bid may be (at Beneficiary’s sole and absolute discretion) higher or
lower than any appraised value of the Mortgaged Property. After deducting all
costs, fees and expenses of Trustee, and of this trust, including cost of
evidence of title and attorney’s fees in connection with the sale, the Trustee
shall apply the proceeds of the sale to payment of: (i) all sums expended under
the terms hereof not then repaid, with accrued interest at the rate specified in
the Note; (ii) the payment of all other sums then secured hereby; and (iii) the
remainder, if any, to the person or persons legally entitled thereto.

(g)        Sale of Personal Mortgaged Property.  Trustee or Beneficiary may sell
any personal property pursuant to the UCC (as now in effect or as hereafter
amended or succeeded) and with respect to any notice required or permitted under
the UCC, Grantor agrees that ten (10) days prior written notice shall be deemed
commercially reasonable. At any such sale (i) it shall not be necessary for
Trustee or Beneficiary to be physically present, or to have constructive
possession of any personal property, and the title to and right of possession of
such personal property shall pass to the purchaser thereof as completely as if
Trustee or Beneficiary had been actually present and delivered to purchaser the
personal property at such sale, (ii) any prerequisite to the validity of such
sale shall be presumed to have been performed, (iii) the receipt of Trustee,
Beneficiary or the other party making the sale shall be a sufficient discharge
to the purchaser or purchasers for his or their purchase money and no such
purchaser or purchasers, or his or their assigns or personal representatives,
shall thereafter be obligated to see that the application of such purchase money
or be in any way answerable for any loss, misapplication or non-application
thereof, and (iv) to the fullest extent permitted by law, Grantor shall be
completely and irrevocably divested of all of its right, title, interest, claim,
equity, equity of redemption, and demand whatsoever, either at law or in equity,
in and to the personal property sold, and such sale shall be a perpetual bar
both at law and in equity against Grantor, and against

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 27



--------------------------------------------------------------------------------

all other persons claiming or to claim the property sold or any part thereof,
by, through or under Grantor. Beneficiary may be a purchaser at such sale and if
Beneficiary is the highest bidder, may credit the portion of the purchase price
that would be distributed to Beneficiary against the Indebtedness in lieu of
paying cash. Notwithstanding anything contained herein to the contrary, in
accordance with Section 9.604 of the UCC, Beneficiary may proceed under the UCC
as to all personal property covered hereby or, at Beneficiary’s election,
Beneficiary may proceed as to both the real and personal property covered hereby
in accordance with Beneficiary’s rights and remedies in respect of the real
property, in which case the provisions of the UCC (and this Section 7.2(g))
shall not apply.

(h)        Receiver.  Make application to a court of competent jurisdiction for,
and obtain from such court as a matter of strict right and without notice to
Grantor or regard to the adequacy of the Mortgaged Property for the repayment of
the Indebtedness, the appointment of a receiver of the Mortgaged Property, and
Grantor irrevocably consents to such appointment. Any such receiver shall have
all the usual powers and duties of receivers in similar cases, including the
full power to rent, enter into leases, borrow funds, maintain, and otherwise
operate the Mortgaged Property upon such terms as may be approved by the court,
and shall apply such Rents in accordance with the provisions of Section 7.8.

(i)        Advances.  Terminate the obligation, if any, of Beneficiary to
advance additional amounts under the Loan Documents.

(j)        Other.  Exercise all other rights, remedies and recourses granted
under the Loan Documents or otherwise available at law or in equity (including
an action for specific performance of any covenant contained in the Loan
Documents, or obtaining a judgment on the Note either before, during or after
any proceeding to enforce this Deed of Trust).

(k)        Rental Value.  Upon the occurrence of any Event of Default and
pending the exercise by Trustee or Beneficiary of their right to exclude Grantor
from all or any part of the Mortgaged Property, Grantor agrees to pay the fair
and reasonable rental value for the use and occupancy of the Mortgaged Property
or any portion thereof which are in its possession for such period and, upon
default of any such payment, will vacate and surrender possession of the
Mortgaged Property to Trustee, Beneficiary or to a receiver, if any, and in
default thereof may be evicted by any summary action or proceeding for the
recovery or possession of the Mortgaged Property for non-payment of rent,
however designated.

Section 7.3            Right of Trustee or Beneficiary to Perform the
Obligations.  If Grantor shall fail, refuse or neglect to make any payment or
perform any act required by the Loan Documents, then while any Event of Default
exists, and without notice to or demand upon Grantor, and without waiving or
releasing any other right, remedy or recourse Trustee or Beneficiary may have
because of such Event of Default, Trustee or Beneficiary may (but shall not be
obligated to) make such payment or perform such act for the account of and at
the expense of Grantor, and shall have the right to enter upon the Mortgaged
Property for such purpose and to take all such action thereon and with respect
to the Mortgaged Property as it may deem necessary or appropriate. If Trustee or
Beneficiary shall elect to pay any sum due with reference to the Mortgaged
Property, Trustee or Beneficiary may do so in reliance on any bill, statement or
assessment procured from the appropriate governmental authority or other issuer
thereof without

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 28



--------------------------------------------------------------------------------

inquiring into the accuracy or validity thereof. Similarly, in making any
payments to protect the security intended to be created by the Loan Documents,
Trustee and Beneficiary shall not be bound to inquire into the validity of any
apparent or threatened adverse title, lien, encumbrance, claim or charge before
making an advance for the purpose of preventing or removing the same. Grantor
shall indemnify, defend and hold Trustee and Beneficiary harmless from and
against any and all losses, liabilities, claims, damages, expenses, obligations,
penalties, actions, judgments, suits, costs or disbursements of any kind or
nature whatsoever, including reasonable attorneys’ fees, incurred or accruing by
reason of any acts performed by Trustee and Beneficiary pursuant to the
provisions of this Section 7.3, including those arising from the joint,
concurrent, or comparative negligence of Trustee and Beneficiary, except as a
result of the gross negligence or willful misconduct of Trustee and/or
Beneficiary. All sums paid by Trustee and/or Beneficiary pursuant to this
Section 7.3, and all other sums expended by Trustee and/or Beneficiary to which
they shall be entitled to be indemnified, together with interest thereon at the
Default Rate from the date of such payment or expenditure until paid, shall
constitute additions to the Loan, shall be secured by the Loan Documents, and
shall be paid by Grantor to Trustee and/or Beneficiary upon demand.

Section 7.4            Remedies Cumulative, Concurrent and
Nonexclusive.  Beneficiary shall have all rights, remedies and recourses granted
in the Loan Documents and available at law or equity (including the UCC), which
rights (i) shall be cumulative and concurrent, (ii) may be pursued separately,
successively or concurrently against Grantor, any Grantor Party, or others
obligated under the Note and the other Loan Documents, or against the Mortgaged
Property, or against any one or more of them, at the sole discretion of
Beneficiary, (iii) may be exercised as often as occasion therefor shall arise,
and the exercise or failure to exercise any of them shall not be construed as a
waiver or release thereof or of any other right, remedy or recourse, and
(iv) are intended to be, and shall be, nonexclusive. No action of Trustee or
Beneficiary in the enforcement of any rights or remedies under the Loan
Documents or otherwise at law or equity shall be deemed to cure an Event of
Default.

Section 7.5            Release of and Resort to Collateral.  Trustee or
Beneficiary may release, regardless of consideration and without the necessity
for any notice to a holder of any subordinate lien on the Mortgaged Property,
any part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interests
created in or evidenced by the Loan Documents. For payment of the Indebtedness,
Beneficiary may resort to any other security in such order and manner as
Beneficiary may elect.

Section 7.6 Waiver of Redemption, Notice and Marshalling of Assets.  To the
fullest extent permitted by law, Grantor hereby irrevocably and unconditionally
waives and releases (a) all benefit that might accrue to Grantor by virtue of
any present or future statute of limitations or law or judicial decision
exempting the Mortgaged Property from attachment, levy or sale on execution or
providing for any appraisement, valuation, stay of execution, exemption from
civil process, redemption, or extension of time for payment, (b) all notices of
any Event of Default or of Trustee’s or Beneficiary’s election to exercise or
their actual exercise of any right, remedy or recourse provided for under the
Loan Documents, and (c) any right to a marshalling of assets or a sale in
inverse order of alienation.

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 29



--------------------------------------------------------------------------------

Section 7.7            Discontinuance of Proceedings.  If Trustee or Beneficiary
shall have proceeded to invoke any right, remedy or recourse permitted under the
Loan Documents, and shall thereafter elect to discontinue or abandon it for any
reason, Trustee and Beneficiary shall have the unqualified right to do so and,
in such an event, Grantor, Trustee and Beneficiary shall be restored to their
former positions with respect to the Indebtedness, the Obligations, the Loan
Documents, the Mortgaged Property, and otherwise, and the rights, remedies,
recourses and powers of Trustee and Beneficiary shall continue as if the right,
remedy or recourse had never been invoked, but no such discontinuance or
abandonment shall waive any Event of Default which may then exist or the right
of Trustee and Beneficiary thereafter to exercise any right, remedy or recourse
under the Loan Documents for such Event of Default.

Section 7.8            Application of Proceeds.  The proceeds of any sale of,
and the Rents and other amounts generated by the holding, leasing, management,
operation or other use of, the Mortgaged Property, shall be applied by Trustee,
Beneficiary or the receiver, if one is appointed, in the order set forth in the
Note, unless otherwise required by applicable law.

Section 7.9            Occupancy After Sale.  The purchaser at any judicial or
nonjudicial foreclosure sale shall become the legal owner of the Mortgaged
Property. All occupants of the Mortgaged Property shall, at the option of such
purchaser, become tenants of the purchaser at the foreclosure sale, and shall
deliver possession thereof immediately to the purchaser upon demand. It shall
not be necessary for the purchaser at said sale to bring any action for
possession of the Mortgaged Property other than the statutory action of forcible
detainer in any justice court having jurisdiction over the Mortgaged Property.

Section 7.10            Interest After Default.  If any payment due hereunder or
under the Note or any other Loan Document is not paid when due, either at stated
or accelerated maturity or pursuant to any of the terms hereof, then and in such
event, Grantor shall pay interest thereon from and after the date on which such
payment first becomes due at the interest rate provided for in the Note, and
such interest shall be due and payable, on demand, at such rate until the entire
amount due is paid to Beneficiary, whether or not any action shall have been
taken or proceeding commenced to recover the same or to foreclose this Deed of
Trust. Nothing in this Section 7.10 or in any other provision of this Deed of
Trust shall constitute an extension of the time of payment of the Indebtedness.
After entry of a judgment on any of the Loan Documents or a judgment in
foreclosure hereunder, interest shall continue to accrue under said judgment,
the Note, and this Deed of Trust at the rates set forth in the Note. This Deed
of Trust shall not, solely for purposes of determining interest payable under
the Note, merge with any judgment on any Loan Document or a judgment in
foreclosure under this Deed of Trust.

Section 7.11            Additional Advances and Disbursements; Costs of
Enforcement.

(a)        If any Event of Default exists, Trustee and Beneficiary shall have
the right, but not the obligation, to cure such Event of Default in the name and
on behalf of Grantor. All sums advanced and expenses incurred at any time by
Trustee or Beneficiary under this Section 7.11, or otherwise under this Deed of
Trust or any of the other Loan Documents or applicable law, shall bear interest
from the date that such sum is advanced or expense incurred,

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 30



--------------------------------------------------------------------------------

to and including the date of reimbursement, computed at the Default Rate (as
defined in the Note), and all such sums, together with interest thereon, shall
be secured by this Deed of Trust.

(b)        Grantor shall pay all expenses (including reasonable attorneys’ fees
and expenses) of or incidental to the perfection and enforcement of this Deed of
Trust and the other Loan Documents, or the enforcement, compromise or settlement
of the Indebtedness, or any claim under this Deed of Trust and the other Loan
Documents, and for the curing thereof, or for defending or asserting the rights
and claims of Trustee and Beneficiary in respect thereof, by litigation or
otherwise.

(c)        This Deed of Trust secures the Indebtedness which includes, without
limitation: (i) all advances made by Trustee and Beneficiary with respect to any
of the Mortgaged Property for the payment of taxes, maintenance charges,
insurance premiums or costs incurred for the protection of any of the Mortgaged
Property or the lien of this Deed of Trust and (ii) all expenses incurred by
Trustee and Beneficiary by reason of an Event of Default hereunder. This Deed of
Trust shall constitute a lien on Grantor’s fee interest in the Mortgaged
Property from the time this Deed of Trust is left of record (or, if this is a
purchase money deed of trust, from the time of delivery hereof to Trustee and
Beneficiary) for, among other things, all such advances and expenses, plus
interest thereon, regardless of the time when such advances are made or such
expenses are incurred.

Section 7.12            No Beneficiary in Possession.  Neither the enforcement
of any of the remedies under this Article 7, the assignment of the Leases and
Rents under Article 5, the security interests under Article 6, nor any other
remedies afforded to Trustee and Beneficiary under the Loan Documents, at law or
in equity, shall cause Trustee and Beneficiary to be deemed or construed to be a
mortgagee in possession of the Mortgaged Property, to obligate Trustee or
Beneficiary to lease the Mortgaged Property or attempt to do so, or to take any
action, incur any expense, or perform or discharge any obligation, duty or
liability whatsoever under any of the Leases or otherwise.

Section 7.13            Non-Merger.  Notwithstanding the recovery or entry of
any foreclosure judgment or judgment against Grantor, all of the covenants,
undertakings and agreements of Grantor, whether hereunder or under the Note or
any other Loan Document, whether relating thereto or not, shall remain in full
force and effect and shall be enforceable strictly in accordance with their
terms as fully as though no such judgment had been entered or recovered, it
being understood that this Deed of Trust and the other Loan Documents shall not
(solely for the purpose of confirming the continuing validity of Grantor’s
covenants, indemnities and agreements) merge into any foreclosure judgment or
judgment entered or recovered by Trustee or Beneficiary against Grantor under
any Loan Documents.

ARTICLE 8

MISCELLANEOUS

Section 8.1            Approvals; Third Parties; Conditions.  All rights
retained or exercised by Beneficiary to review or approve leases, contracts,
plans, studies and other matters, including Grantor’s and any other Person’s
compliance with laws applicable to Grantor, the Mortgaged Property or any other
Person, are solely to facilitate Beneficiary’s credit

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 31



--------------------------------------------------------------------------------

underwriting, and shall not be deemed or construed as a determination that
Beneficiary has passed on the adequacy thereof for any other purpose and may not
be relied upon by Grantor or any other Person. This Deed of Trust is for the
sole and exclusive use of Beneficiary and Grantor and may not be enforced, nor
relied upon, by any Person other than Beneficiary and Grantor. All conditions of
the obligations of Beneficiary hereunder, including the obligation to make
advances, are imposed solely and exclusively for the benefit of Beneficiary, its
successors and assigns, and no other Person shall have standing to require
satisfaction of such conditions or be entitled to assume that Beneficiary will
refuse to make advances in the absence of strict compliance with any or all of
such conditions, and no other Person shall, under any circumstances, be deemed
to be a beneficiary of such conditions, any and all of which may be freely
waived, in whole or in part by Beneficiary at any time in Beneficiary’s sole
discretion.

Section 8.2            Acceptance of Trust; Notice of
Indemnification.    Trustee accepts this trust when this Deed of Trust, duly
executed and acknowledged, becomes a public record as provided by law. Trustee
is not obligated to notify any party hereto of pending sale under any other deed
of trust, or of any action or proceeding in which Grantor, Beneficiary or
Trustee shall be a party, unless Trustee brings such action.

Section 8.3            Powers of Trustee.   From time to time, upon written
request of Beneficiary and presentation of this Deed of Trust for endorsement,
and without affecting the personal liability of any person for payment of any
indebtedness or performance of the obligation secured hereby, Trustee may,
without liability therefore and without notice: reconvey all or any part of the
Mortgaged Property; consent to the making of any map or plat thereof; join in
granting any easement thereon; join in any declaration of covenant and
restrictions; or join in any extension agreement or any agreement subordinating
the lien or charge hereof. Trustee or Beneficiary may, from time to time, apply
to any court of competent jurisdiction for aid and direction in the execution of
the trusts hereunder and the rights and remedies available hereunder, and
Trustee or Beneficiary may obtain orders or decrees or confirming or approving
acts in the execution of said trust and the enforcement of said remedies.

Section 8.4            Beneficiary Not in Control; No Partnership.    None of
the covenants or other provisions contained in the Loan Documents shall, or
shall be deemed to, give Beneficiary the right or power to exercise control over
the affairs or management of Grantor, the power of Beneficiary being limited to
the rights to exercise the remedies referred to in the Loan Documents. The
relationship between Grantor and Beneficiary is, and at all times shall remain,
solely that of debtor and creditor. No covenant or provision of the Loan
Documents is intended, nor shall it be deemed or construed, to create a
partnership, joint venture, agency or common interest in profits or income
between Beneficiary and Grantor, or to create an equity in the Mortgaged
Property in Beneficiary. Beneficiary neither undertakes nor assumes any
responsibility or duty to Grantor or to any other Person with respect to the
Mortgaged Property or the Loan, except as expressly provided in the Loan
Documents; and notwithstanding any other provision of the Loan Documents:
(1) Beneficiary shall in no event be liable for any Debt, expenses or losses
incurred or sustained by Grantor; and (2) Beneficiary shall not be deemed
responsible for or a participant in any acts, omissions or decisions of Grantor
or its stockholders, members or partners. Beneficiary and Grantor disclaim any
intention to create any partnership, joint venture, agency or common interest in
profits or income between Beneficiary and Grantor,

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 32



--------------------------------------------------------------------------------

or to create any equity in the Mortgaged Property in Beneficiary, or any sharing
of liabilities, losses, costs or expenses.

Section 8.5            Notices.   Any notice required or permitted to be given
under any Loan Document shall be in writing and either shall be mailed by
certified mail, postage prepaid, return receipt requested, or sent by overnight
air courier service, or personally delivered to a representative of the
receiving party, or sent by facsimile (provided that for facsimile delivery, an
identical notice is also sent simultaneously by mail, overnight courier or
personal delivery as otherwise provided in this Section 8.5). All such notices
shall be mailed, sent or delivered, addressed to the party for whom it is
intended, at its address set forth below.

If to Grantor (debtor):

Wells VAF – 330 Commerce Street, LLC

6200 The Corners Parkway

Norcross, Georgia 30092-3365

Facsimile: (770) 243-8594

If to Trustee:

William L. Rosenberg

414 Union Street, Suite 1205

Nashville, Tennessee 37219

Facsimile: (615) 256-6604

If to Beneficiary (secured party):

A10 Capital, LLC

Attn: Dale Conder, Chief Risk Officer

950 W. Bannock Street, Suite 950

Boise, Idaho 83702

Facsimile: (208) 577-5050

With a copy to:

Hawley Troxell Ennis & Hawley LLP

Attn: Stephen C. Hardesty

877 W. Main Street, Suite 1000

Boise, Idaho 83702

Facsimile: (208) 954-5223

Any notice so addressed and sent by United States mail or overnight courier
shall be deemed to be given on the earliest of (1) when actually delivered,
(2) on the first Business Day after deposit with an overnight air courier
service, or (3) on the third Business Day after deposit in the United States
mail, postage prepaid, in each case to the address of the intended addressee.
Any notice so delivered in person shall be deemed to be given when receipted for
by, or actually received by Grantor, Trustee or Beneficiary, as the case may be.
If given by facsimile, a notice shall be deemed given and received when the
facsimile is transmitted to the party’s facsimile

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 33



--------------------------------------------------------------------------------

number specified above and confirmation of complete receipt is received by the
transmitting party during normal business hours or on the next Business Day if
not confirmed during normal business hours, and an identical notice is also sent
simultaneously by mail, overnight courier, or personal delivery as otherwise
provided in this Section 8.5. Except for notices sent via facsimile as expressly
described above, no notice hereunder shall be effective if sent or delivered by
electronic means. Either party may designate a change of address by written
notice to the other by giving at least ten (10) days prior written notice of
such change of address.

Section 8.6            Amendments and Waivers; References.    No amendment or
waiver of any provision of the Loan Documents shall be effective unless in
writing and signed by the party against whom enforcement is sought. This Deed of
Trust and the other Loan Documents shall not be executed, entered into, altered,
amended or modified by electronic means. Any reference to a Loan Document,
whether in this Deed of Trust or in any other Loan Document, shall be deemed to
be a reference to such Loan Document as it may hereafter from time to time be
amended, modified, supplemented and restated in accordance with the terms
hereof.

Section 8.7            Attorney-in-Fact.        Grantor hereby irrevocably
appoints Beneficiary, and its successors and assigns, as its attorney-in-fact,
which agency is coupled with an interest, (a) to execute and/or record any
notices of completion, cessation of labor, or any other notices that Beneficiary
deems appropriate to protect Beneficiary’s interest, if Grantor shall fail to do
so within ten (10) days after written request by Beneficiary, (b) upon the
issuance of a deed pursuant to the foreclosure of this Deed of Trust or the
delivery of a deed in lieu of foreclosure, to execute all instruments or
assignments, conveyances or further assurances with respect to the Leases,
Rents, Personalty, Fixtures, Plans and Mortgaged Property Agreements in favor of
the grantee of any such deed and as may be necessary or desirable for such
purpose, (c) to prepare, execute and file or record financing statements,
continuation statements, applications for registration and like papers necessary
to create, perfect or preserve Beneficiary’s security interests and rights in or
to any of the Mortgaged Property, and (d) while any Event of Default exists, to
perform any obligation of Grantor hereunder; provided, however: (1) Beneficiary
shall not under any circumstances be obligated to perform any obligation of
Grantor; (2) any sums advanced by Beneficiary in such performance shall be
included in the Indebtedness and shall bear interest at the Default Rate;
(3) Beneficiary as such attorney-in-fact shall only be accountable for such
funds as are actually received by Beneficiary; and (4) Beneficiary shall not be
liable to Grantor or any other person or entity for any failure to take any
action which it is empowered to take under this Section. Beneficiary, as agent
for Grantor under the powers of attorney, is not a fiduciary for Grantor.
Beneficiary, in exercising any of its rights or powers pursuant to the powers of
attorney, may do so for the sole benefit of Beneficiary and not for Grantor.

Section 8.8            Successors and Assigns.    This Deed of Trust shall be
binding upon and inure to the benefit of Beneficiary and Grantor and their
respective successors and assigns. Grantor shall not, without the prior written
consent of Beneficiary, assign any rights, duties or obligations hereunder.

Section 8.9            No Waiver.    Any failure by Beneficiary to insist upon
strict performance of any of the terms, provisions or conditions of the Loan
Documents shall not be

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 34



--------------------------------------------------------------------------------

deemed to be a waiver of same, and Beneficiary shall have the right at any time
to insist upon strict performance of all of such terms, provisions and
conditions.

Section 8.10          Declaration of No Set-Offs.    Within ten (10) days after
requested by Beneficiary, Grantor shall certify to Beneficiary or to any
proposed assignee of Beneficiary, in writing duly acknowledged, the amount of
principal, interest and other charges then owing on the Indebtedness and other
Obligations secured by this Deed of Trust and by any prior liens, if any,
whether there are any set-offs or defenses against them and whether any default
has been asserted by any tenant of the Mortgaged Property.

Section 8.11          Subrogation.    To the extent Beneficiary makes future
advances which are used to extinguish, extend or renew the Indebtedness secured
by the Mortgaged Property, then Beneficiary shall be subrogated to all of the
rights, liens and interests existing against the Mortgaged Property and held by
the holder of such indebtedness and such former rights, liens and interests, if
any, are not waived but are continued in full force and effect in favor of
Beneficiary.

Section 8.12          Note.   If any conflict or inconsistency exists between
this Deed of Trust and the Note, the Note shall govern.

Section 8.13          Substitution of Trustee. From time to time, by a writing
signed and acknowledged by Beneficiary and recorded in the Office of the
Recorder of the County in which the Mortgaged Property is situated, Beneficiary
may appoint another trustee to act in the place and stead of Trustee or any
successor. Such writing shall set forth any information required by law. The
recordation of such instrument of substitution shall discharge Trustee herein
named and shall appoint the new trustee as the trustee hereunder with the same
effect as if originally named trustee herein. A writing recorded pursuant to the
provisions of this Section 8.13 shall be conclusive proof of the proper
substitution of such new trustee.

Section 8.14          Reconveyance.    Upon Beneficiary’s written request,
following payment in full of the Indebtedness and performance in full of the
Obligations, and upon surrender of this Deed of Trust or certified copy thereof
and any note, instrument or instruments setting forth all obligations secured
hereby to Trustee for cancellation, Trustee shall, at Grantor’s expense,
reconvey, without warranty, the Mortgaged Property or that portion thereof then
held hereunder. The recitals of any matters or facts in any reconveyance
executed hereunder shall be conclusive proof of the truthfulness thereof. To the
extent permitted by law, the reconveyance may describe the grantee as “the
person or persons legally entitled thereto”. Neither Beneficiary nor Trustee
shall have any duty to determine the rights of persons claiming to be rightful
grantees of any reconveyance. When the Mortgaged Property has been fully
reconveyed, the last such reconveyance shall operate as a reassignment of all
future rents, issues and profits of the Mortgaged Property to the person or
persons legally entitled thereto.

Section 8.15          Waiver of Stay, Moratorium, and Similar Rights.    Grantor
agrees, to the full extent that it may lawfully do so, that it will not at any
time insist upon or plead or in any way take advantage of any appraisement,
valuation, stay, marshalling of assets, extension, redemption or moratorium law
now or hereafter in force and effect so as to prevent or hinder the enforcement
of the provisions of this Deed of Trust or the Indebtedness secured

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 35



--------------------------------------------------------------------------------

hereby, or any agreement between Grantor and Beneficiary, or any rights or
remedies of Beneficiary.

Section 8.16          Joint and Several. If more than one person or entity has
executed this Deed of Trust as “Grantor”, the obligations of all such persons or
entities hereunder shall be joint and several.

Section 8.17          Post Closing Compliance. Grantor and each Grantor Party
agrees to execute, re-execute, cause any third parties involved in the Loan
transaction to execute and/or re-execute, and to deliver to Beneficiary or its
legal counsel, as may be deemed appropriate, any document or instrument signed
in connection with the Loan which was incorrectly drafted and/or signed, as well
as any document or instrument which should have been signed at or prior to the
closing of the Loan but which was not so signed and delivered. Grantor and each
Grantor Party agrees to comply with any written request by Beneficiary within
ten (10) days after receipt by Grantor and each Grantor Party of such request.
Failure by Grantor and each Grantor Party to so comply shall, at the option of
Beneficiary, constitute an Event of Default hereunder.

Section 8.18          Invalid Provisions.  If any provision of any Loan Document
is held to be illegal, invalid or unenforceable, such provision shall be fully
severable; the Loan Documents shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part thereof;
the remaining provisions thereof shall remain in full effect and shall not be
affected by the illegal, invalid or unenforceable provision or by its severance
therefrom; and in lieu of such illegal, invalid or unenforceable provision,
there shall be added automatically as a part of such Loan Document a provision
as similar in terms to such illegal, invalid or unenforceable provision as may
be possible to be legal, valid and enforceable.

Section 8.19          Governing Law.    This Deed of Trust and all other Loan
Documents are being executed and delivered, and are intended to be performed, in
the State of Idaho, and the laws of the State of Idaho shall govern the rights
and duties of the parties hereto and the validity, construction, enforcement and
interpretation of this Deed of Trust and the Loan Documents (without giving
effect to principles of conflicts of law), except to the extent otherwise
specified in this Deed of Trust or any of the Loan Documents; provided, however,
that with respect to the creation, attachment, perfection, priority and
enforcement of any liens created by this Deed of Trust or any of the Loan
Documents, the laws of the state where the Mortgaged Property is located shall
apply to those matters only.

Section 8.20          Survival. All of the representations, warranties and
indemnities of Grantor hereunder and under the indemnification provisions of the
other Loan Documents shall survive the repayment in full of the Loan and the
release of the liens evidencing or securing the Loan, and shall survive the
transfer (by sale, foreclosure, conveyance in lieu of foreclosure, or otherwise)
of any or all right, title and interest in and to the Mortgaged Property to any
party, except with respect to the presence of Hazardous Materials which first
became present at, on or under the Mortgaged Property after it was transferred
to a third party.

Section 8.21          Titles of Articles, Sections and Subsections.    All
titles or headings to articles, sections, subsections or other divisions of this
Deed of Trust and the other Loan Documents or the exhibits hereto and thereto
are only for the convenience of the parties

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 36



--------------------------------------------------------------------------------

and shall not be construed to have any effect or meaning with respect to the
other content of such articles, sections, subsections or other divisions, such
other content being controlling as to the agreement between the parties hereto.

Section 8.22          Entire Agreement.    This Deed of Trust and the other Loan
Documents embody the entire agreement and understanding between Beneficiary and
Grantor and supersede all prior agreements and understandings between such
parties relating to the subject matter hereof and thereof. Accordingly, the Loan
Documents may not be contradicted by evidence of prior, contemporaneous, or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties. Except with respect to the Note as stated in
Section 8.12, if any conflict or inconsistency exists between this Deed of Trust
and any of the other Loan Documents, the terms of this Deed of Trust shall
control.

Section 8.23          Singular and Plural.   Words used in this Deed of Trust
and the other Loan Documents in the singular, where the context so permits,
shall be deemed to include the plural and vice versa. The definitions of words
in the singular in this Deed of Trust and the other Loan Documents shall apply
to such words when used in the plural where the context so permits and vice
versa.

Section 8.24          Phrases.    When used in this Deed of Trust and the other
Loan Documents, the phrase “including” shall mean “including, but not limited
to,” the phrase “satisfactory to Beneficiary” shall mean “in form and substance
satisfactory to Beneficiary in all respects,” the phrase “with Beneficiary’s
consent” or “with Beneficiary’s approval” shall mean such consent or approval at
Beneficiary’s sole discretion, and the phrase “acceptable to Beneficiary” shall
mean “acceptable to Beneficiary at Beneficiary’s sole discretion.”

Section 8.25          Exhibits.    The exhibits attached to this Deed of Trust
are incorporated herein and shall be considered a part of this Deed of Trust for
the purposes stated herein.

Section 8.26          Headings.    The article, section and subsection titles
hereof are inserted for convenience of reference only and shall in no way alter,
modify or define, or be used in construing, the text of such articles, sections
or subsections.

Section 8.27          Acknowledgement of Copy.    Grantor acknowledges receiving
a true, correct and complete copy of this Deed of Trust for Grantor’s records.

[SIGNATURE PAGE TO FOLLOW]

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Deed of Trust is hereby duly executed by Grantor as of
the date first above written.

 

    Wells VAF – 330 Commerce Street, LLC,    

a Delaware limited liability company

   

By:

  Wells Mid-Horizon Value-Added Fund I, LLC,      

a Georgia limited liability company,

     

its sole Member

     

By:

  Wells Investment Management Company, LLC,        

a Georgia limited liability company,

its Manager

       

By:

  /s/ Kevin A. Hoover           Kevin A. Hoover, President

 

STATE OF Georgia                    )

 

                                                      )

 

ss.

County of Gwinnett                     )

 

Personally appeared before me, Kevin A. Hoover, with whom I am personally
acquainted, and who acknowledged that he executed the within instrument for the
purposes therein contained and who further acknowledged that he is the President
of the maker or a constituent of the maker and is authorized by the maker or by
its constituent, the constituent being authorized by the maker, to execute this
instrument on behalf of the maker.

Witness my hand, at office, this 17th, February, 2010.

 

   

            L A Hunt

   

Notary Public for Georgia

   

Residing at Cobb County, Georgia

   

My commission expires 6/10/10

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 38



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

TRACT I:

Being a volume of air containing 3,200,912 cubic feet, more or less, with its
lower level boundary beginning at Elevation 529.69 which is the upper ceiling of
the seventh floor of the structure below and with its upper level boundary being
at Elevation 634.0 [said Elevations refer to mean sea level as established from
State of Tennessee Project No. M-3243 (S) Bench Mark being a tag bold fire
hydrant 270.00 feet south of Commerce Street as relocated on Second Avenue,
Elevation 429.43 (Sea Level Datum)], together with all structures, buildings and
improvements contained within said volume of air space and all real property
contained therein above a parcel of land in Nashville, Davidson County,
Tennessee, and being more particularly described as follows:

Beginning at the point of intersection of the westerly margin of Third Avenue,
North, and the northerly margin of Commerce Street; thence, with said northerly
margin, S 62° 30’ 03” W, 174.45 feet to the easterly margin of Printer’s Alley;
thence with said easterly margin, N 27° 40’ 45” W, 122.48 feet; thence
N 62° 20’ 37” E 1.00 feet; thence, continuing with the easterly margin of
Printer’s Alley, N 27° 32’ 23” W, 53.40 feet; thence, N 62° 08’ 37” E,
174.00 feet to a point in the westerly margin of Third Avenue, North; thence
with said westerly margin, S 27° 29’ 23” E, 54.00 feet; thence continuing with
said westerly margin of Third Avenue, North, S 27° 25’ 00” E, 122.96 feet to the
point of beginning.

TRACT II:

A leasehold estate pursuant to a lease dated as of December 1, 1985, by and
between Commerce Street Venture (Lessor) and Linville Properties Co. (Lessee), a
memorandum of said lease is recorded in Book 6739, Page 374, and re-recorded in
Book 6740, Page 822, and further re-recorded in Book 7075, Page 517, in the
Register’s Office for Davidson County, Tennessee, and subsequently assigned to
J.C. Bradford & Co. by Assignment of Lease recorded in Book 7902, Page 220, and
further assigned to K&M Enterprises by Assignment of Lease recorded at
Instrument No. 20001018-0103460, in said Register’s Office, and further assigned
to Ferrari Partners, L.P. by Assignment of Lease recorded at Instrument
No. 20020523-0062998, in said Register’s Office, and further assigned to Wells
VAF – 330 Commerce Street, LLC, by Assignment of Lease recorded at Instrument
No. 20071217-0144581, 20071217-0144582 and 20071217-0144583, in said Register’s
Office.

Being a portion of a parcel of land in Nashville, First Civil District,
Eighteenth Council District, Davidson County, Tennessee, and being more
particularly described as follows:

Beginning at the point of intersection of the westerly margin of Third Avenue,
North, and the northerly margin of Commerce Street; thence, with said northerly
margin, S 62° 30’ 03” W, 174.45 feet to the easterly margin of Printer’s Alley;
thence with said easterly margin, N 27° 40’ 45” W, 122.48 feet; thence
N 62° 20’ 37” E 1.00 feet; thence, continuing with the easterly margin of
Printer’s Alley, N 27° 32’ 23” W, 53.40 feet; thence, N 62° 08’ 37” E,
174.00 feet to a point in the westerly margin of Third Avenue, North; thence
with said westerly margin, S 27° 29’ 23” E, 54.00 feet; thence continuing with
said westerly margin of Third Avenue, North, S 27° 25’ 00” E, 122.96 feet to the
point of beginning.

TRACT III:

A reciprocal easement for ingress and egress, parking utilities and support as
contained in that certain Reciprocal Easement Agreement, of record in Book 6739,
Page 331, as re-recorded in Book 6740, Page 775, in the Register’s Office for
Davidson County, Tennessee, in and to a parcel of land in Nashville, First Civil
District, Eighteenth Councilmanic District, and being more particularly
described as follows:

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 39



--------------------------------------------------------------------------------

Beginning at the point of intersection of the westerly margin of Third Avenue,
North, and the northerly margin of Commerce Street; thence, with said northerly
margin, S 62° 30’ 03” W, 174.45 feet to the easterly margin of Printer’s Alley;
thence with said easterly margin, N 27° 40’ 45” W, 122.48 feet; thence
N 62° 20’ 37” E 1.00 feet; thence, continuing with the easterly margin of
Printer’s Alley, N 27° 32’ 23” W, 53.40 feet; thence, N 62° 08’ 37” E,
174.00 feet to a point in the westerly margin of Third Avenue, North; thence
with said westerly margin, S 27° 29’ 23” E, 54.00 feet; thence continuing with
said westerly margin of Third Avenue, North, S 27° 25’ 00” E, 122.96 feet to the
point of beginning.

Together with the easement rights set forth in the instrument of record in
Book 7849, Page 627, in the Register’s Office for Davidson County, Tennessee.

Together with the easement rights set forth in the instrument of record in
Book 6739, Page 331, and re-recorded in Book 6740, Page 775, in the Register’s
Office for Davidson County, Tennessee; said instrument having been amended by
First Amendment to Reciprocal Easement Agreement recorded December 17, 2007 at
Instrument No. 200712170144580, in said Register’s Office.

Being the same property conveyed to Wells VAF – 330 Commerce Street, LLC, a
Delaware limited liability company, by Special Warranty Deed of record in
#20071217-0144579, Register’s Office, Davidson County, Tennessee, as corrected
by Scrivener’s Affidavit of record in Instrument No. 20100224-0014217, said
Register’s Office. (As to Tract I and III)

330 Commerce Street

Nashville, TN

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 40



--------------------------------------------------------------------------------

EXHIBIT B

Permitted Encumbrances

 

1.

Terms and conditions of that certain Lease dated December 21, 1984, by and
between The Industrial Development Board of the Metropolitan Government of
Nashville and Davidson County, a public nonprofit corporation, Lessor, and
Commerce Street Venture, a Tennessee joint venture composed of RCM Interests and
Central Parking System, Inc., Lessee, recorded December 21, 1984, of record in
Book 6456, Page 37; as amended by Amended Lease of record in Book 6699, Page
486; as re-recorded in Book 6700, Page 764; as amended by Second Amended Lease
of record in Book 9359, Page 204; and as further amended by Third Amended Lease
of record in Instrument No. 20020710-0083162, in Register’s Office of Davidson
County, Tennessee. (Tract II)

 

2.

Terms and conditions of the NonDisturbance and Attornment Agreement and Lease
Amendment by and among First American National Bank of Nashville, a national
banking association, as Trustee, First American National Bank of Nashville,
individually, The Industrial Development Board of the Metropolitan Government of
Nashville and Davidson County, a Tennessee public non-profit corporation,
Commerce Street Venture, a joint venture, Bradford Partners’ Properties, L.P., a
limited partnership and R.C. Mathews Contractor, a limited partnership of record
in Book 6739, Page 378 and re-recorded in Book 6740, Page 827, in Register’s
Office of Davidson County, Tennessee. (Tract II)

 

3.

Terms and conditions of that certain Lease as evidenced by Memorandum of Lease
dated December 01, 1985 by and between Commerce Street Venture, Lessor, and
Linville Properties Co., Lessee, recorded December 18, 1985, of record in Book
6739, Page 374, as re-recorded in Book 6740, Page 822 and Book 7075, Page 517,
Register’s Office of Davidson County, Tennessee. Said Lease having been assigned
to J.C. Bradford & Co. by Assignment of Lease of record in Book 7902, Page 220;
further assigned to K&M Enterprises by Assignment of Lease of record in
Instrument No. 20001018-0103460; further assigned to Ferrari Partners, L.P., by
Assignment of Lease of record in Instrument No. 20020523-0062998; and further
assigned to Wells VAF-300 Commerce Street, LLC in Instrument
No. 20071217-0144581; Instrument No. 20071217-0144582; and Instrument
No. 20071217-0144583, said Register’s Office. (Tract II)

 

4.

Terms and conditions of that certain Lease, as evidenced by Memorandum of Lease
dated July 08, 2002 by and between Commerce Street Venture, a Tennessee joint
venture comprised of RCM Interests, L.P. and Central Parking System Realty,
Inc., Lessor, and DOJI, Inc., a Tennessee corporation, Lessee, recorded
August 14, 2002, of record in Instrument No. 20020814-0098630, Register’s Office
of Davidson County, Tennessee. (Tract II)

 

5.

Terms and conditions of the Reciprocal Easement Agreement between Commerce
Street Venture, a partnership, The Industrial Development Board of the
Metropolitan Government of Nashville and Davidson County, a corporation, and
R.C. Mathews Contractor of record in Book 6739, Page 331; as re-recorded in Book
6740, Page 775; and as amended in Instrument No. 20071217-0144580, Register’s
Office of Davidson County, Tennessee.

 

6.

Easement of record in Book 7849, Page 627, in Register’s Office of Davidson
County, Tennessee.

 

7.

Metropolitan Ordinance No. BL2008-346 of record in Instrument
No. 20090127-0007035, in Register’s Office of Davidson County, Tennessee.

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING - 41